En date du an février 2012

GECAMINES SARL
‘ et
AMCK MINING SPRL

CONTRAT DE CLARIFICATION ET DE MODIFICATION

Relatif au Contrat d'Amodiation n°722/10525/SG/GC/2005
en date du 8 décembre 2005, tel que modifié par l’Avenant n°1 en date du 20 décembre 2006
et l’Avenant n°2 en date du 21 janvier 2009
ENTRE
(1)

ET
(2)

LA GENERALE DES CARRIERES ET DES MINES SARL, société par actions à
responsabilité limitée de droit congolais, au capital de 406.192.500.500 Francs
Congolais, dont le siège social est situé au n°419 boulevard Kamanyola, BP 450,
Lubumbashi, en République Démocratique du Congo, immatriculée au nouveau registre
du commerce de Lubumbashi sous le numéro 453, représentée aux fins des présentes
par Monsieur Albert YUMA, Président du Conseil d'Administration et Monsieur Ahmed
KALEY, Administrateur Directeur Général,

ci-après dénommée Gécamines,

AMCK MINING SPRL, société privée à responsabilité limitée de droit congolais, dont le
siège social est situé au n°7409 avenue de la Révolution, Commune de Lubumbashi,
Province du Katanga, République Démocratique du Congo, immatriculée au nouveau
registre de commerce de Lubumbashi sous le numéro 9324, dûment représentée aux
fins des présentes par Monsieur Darryll Castle, agissant en qualité de Gérant,

ci-après dénommée AMCK

Ci-après dénommées collectivement les Parties et individuellement une Partie.

ETANT PREALABLEMENT EXPOSE CE QUI SUIT :

(A)

(B)

Gécamines est titulaire des Permis d'Exploitation PE 528 et PE 539 couvrant
respectivement les polygones de Kinsevere et de Nambulwa ;

Un contrat d'amodiation a été conclu entre Gécamines en tant qu'amodiant et Mining
Company Katanga Spri (MCK) en tant qu'amodiataire le 8 décembre 2006 et portant sur
l'amodiation des droits miniers attachés aux permis d'exploitation PE 528 et PE 539. Ce
contrat a été modifié par des avenants signés respectivement le 20 décembre 2006
entre MCK et Gécamines, et le 21 janvier 2009 entre AMCK et Gécamines, suite à la
cession des droits au titre du contrat d'amodiation par MCK à AMCK visée au
paragraphe C ci-dessous et au processus de revisitation des contrats miniers (la
Revisitation) entrepris par le Gouvernement de la République Démocratique du Congo
en avril 2007 (le Contrat d’Amodiation) ;

Le 26 décembre 2005, MCK a notifié à Gécamines la cession à AMCK de ses droits et
obligations au titre du Contrat d'Amodiation (la Lettre de Notification de la Cession).
Par la suite, un contrat de cession a été conclu entre MCK et AMCK le 13 avril 2007, et
notarié le 16 avril 2007, par lequel MCK a cédé à AMCK tous ses droits, titres, intérêts et
obligations au titre du Contrat d'Amodiation et cette cession a fait l'objet d'une inscription
par le Cadastre Minier (CAMI) le 15 juin 2007 (le Contrat de Cession MCK) ;

Anvil Mining Limited (Anvil Mining), une société immatriculée sous les lois des
Territoires du Nord-Ouest du Canada, est l'ultime société holding détenant 95% du
capital social d'AMCK, les 5% restant étant à la date du présent Contrat de Clarification
et de Modification (CCM) détenus par MCK ;

(E) Le, où autour, du 19 octobre 2011, Minmetals Resources Limited (MMR), une société
immatriculée dans la Région administrative spéciale de Hong Kong de la République
Populaire de Chine, par le biais de sa filiale indirectement détenue à 100%, MMG
Malachite Limited, enregistrée sous les lois des Territoires du Nord-Ouest du Canada, a
émis une offre publique d'acquisition portant sur toutes les actions ordinaires dans le
capital d'Anvil Mining (PAcquisition par MMR) ;

(F) Les Parties ont convenu de la nécessité de clarifier et de modifier certaines stipulations
du Contrat d'Amodiation ainsi que certains termes commerciaux ;

(G) Les Parties souhaitent conclure le présent CCM pour refléter les clarifications et
amendements au Contrat d'Amodiation convenus entre elles ;

(H) Le présent CCM est subordonné à la réalisation des conditions énoncées à l'Article 12.1
ci-dessous dans le délai qui y est prescrit ou à l'exercice par AMCK de l'Option CCM
décrite à l'Article 12.4, sous réserve toutefois de stipulations contraires prévues à
l'Article 12 ;

(1) Les Parties reconnaissent la nécessité de conclure une version amendée et consolidée
du Contrat d'Amodiation qui comprendra les stipulations du Contrat d'Amodiation tel
qu'amendé par le CCM, conformément au modèle joint à l'Annexe 1 du présent CCM ; et

(J) Les mots et expressions en majuscules définis dans le Contrat d'Amodiation ont la
même signification lorsqu'ils sont utilisés dans le présent Contrat, sauf lorsqu'ils sont
autrement définis aux présentes.

AU VU DE CE QUI PRECEDE, LES PARTIES CONVIENNENT DE CE QUI SUIT :

1 Acquisition par MMR

Gécamines accueille favorablement le changement dans la détention et le contrôle
ultime d'AMCK qui résulterait de la réalisation de l'Acquisition par MMR.

2 Confirmation des Droits, Renonciation Réciproque
2.1 Les Parties déclarent et conviennent de ce qui suit :

(a) Gécamines confirme par les présentes qu'AMCK est l'amodiataire enregistré au
tite du Contrat d'Amodiation, qu'elle est le détenteur légal des droits qui y sont
attachés, et que tous les consentements et formalités qui se rapportent à
l'acquisition de ses droits au titre du Contrat d'Amodiation ont été valablement
obtenus ou observés en temps utile.

(b) Les Parties conviennent et confirment que tout manquement, défaillance, inégalité
ou déséquilibre relatif au Contrat d'Amodiation ou tout défaut ou irrégularité relatif
aux Droits et Titres Miniers a été entièrement et irrévocablement régularisé et/ou
corrigé par la Revisitation et la conclusion de l'Avenant en date du 21 janvier 2009
entre AMCK et Gécamines.

(c) Chacune des Parties convient également d'exonérer, de libérer et décharger
l'autre Partie de toute réclamation qu'elle pourrait avoir contre l'autre relative au
Contrat d'Amodiation, qui serait née ou viendrait à être aggravée à la date ou
avant la signature du CCM.

1]
229) Au vu de ce qui précède, les Parties conviennent d'amender le Contrat d'Amodiation,
comme suit :

(a) Les Parties conviennent d'amender le Contrat d'Amodiation en insérant les
Articles 2B1, 2B2 et 2B3 immédiatement après l'Article 2 du Contrat d'Amodiation:

“ARTICLE 2B1 - DROITS ATTACHES A L'AMODIATION ET RESPONSABILITE
EN TANT QU'AMODIATAIRE

Gécamines reconnaît qu'AMCK est l'amodiataire enregistré au titre du Contrat
d’Amodiation et qu'elle est le détenteur légal des droits qui y sont attachés, et, de
plus, Gécamines :

(i) confirme qu'elle a reçu le 26 décembre 2005 notification de l'acquisition
par AMCK auprès de MCK des droits de cette dernière au titre du Contrat
d’Amodiation et confirme qu'elle y a consenti ; et

. di) renonce à toute réclamation qu'elle pourrait avoir à l'encontre de AMCK
pour non-respect par AMCK des formalités relatives à l'acquisition de ses
droits au titre du Contrat d'Amodiation (y compris le Contrat de Cession
MCK) pour autant qu'un tel manquement se soit produit.

ARTICLE 2B2 - CONFORMITE AU TITRE DE L'AMODIATION

Gécamines garantit qu'à la date de signature du CCM et à la Date d'Entrée en
Vigueur du CCM :

{i) tous les loyers, primes d'amodiation, redevances ou autres droits ou toute
autre forme de paiement quel qu'il soit, dus par AMCK à Gécamines au
titre du Contrat d'Amodiation, ont été payés ; et

(ü) il n'y a aucun manquement par AMCK à l'une de ses obligations envers
Gécamines au titre du Contrat d'Amodiation.

ARTICLE 2B3 - EXONERATION RECIPROQUE

Chaque Partie exonère, décharge et libère de manière irrévocable et
inconditionnelle l'autre Partie de tout défaut, réclamation, action, demande,
recours ou demande en dommages et intérêts, dette, restitution, action en
exécution ou tout autre recours en relation avec le Contrat d'Amodiation qu'elle
pourrait avoir à l'encontre de l'autre Partie au titre du Contrat d'Amodiation ou de
la loi et qui serait né ou viendrait à être aggravé à la date de signature du CCM ou
antérieurement à celle-ci.

Aucun recours, réclamation ou action ne peuvent être intentés par l'une des
Parties contre l'autre Partie dès lors que l'objet de ces réclamations, recours ou
actions porte sur l'exonération, la décharge ou la libération visés dans le
paragraphe précédent.

En outre, Gécamines reconnaît et s'engage irrévocablement à ce que l'audit
qu'elle a annoncé en octobre 2011 relatif aux partenariats, joint ventures et
amodiations auxquels elle est partie, y compris le Contrat d'Amodiation (l'Audit),
ou toute autre procédure semblable à l'Audit ou toute autre forme de revue portant
sur l'exécution des obligations au titre du Contrat d'Amodiation, qu'elle serait
susceptible de conduire à l'avenir, ne pourra porter que sur la période postérieure
à la date de signature du CCM. Nonobstant ce qui précède, Gécamines se

4 ( SA /
réserve le droit de procéder à une revue limitée portant sur la période antérieure à
la date de signature du CCM, étant entendu que la portée de cette revue devra
être limitée aux aspects énumérés ci-dessous et être achevée dans les six (6)
mois de la date de signature du CCM et, en tout état de cause au plus tard le 15
juillet 2012 :

_- les chiffres de production concernant les Gisements Amodiés ;
- les chiffres de vente relatifs aux Gisements Amodiés ; et
_- les termes et conditions de vente des Gisements Amodiés ;

mais, dans chaque cas, seulement dans la mesure où ces éléments ont, ou
peuvent avoir, une incidence sur le calcul du loyer exigible au titre du Contrat
d'Amodiation.”

Les Parties conviennent en outre de modifier le Contrat d'Amodiation en ajoutant
le paragraphe suivant à la fin de l'Article 5 du Contrat d'Amodiation :

‘L'Amodiant accepte de coopérer raisonnablement avec l'Amodiataire dans le but
d'assurer l'opposabilité des droits de l'Amodiataire au titre du Contrat d'Amodiation
vis-à-vis des tiers et en particulier de façon à assurer que les droits de
l'Amodiataire au titre du Contrat d'Amodiation et en relation avec les Titres et
Droits Miniers demeurent valides et enregistrés auprès du Cadastre Minier. ”

Conditions Financières et Paiement Anticipé du Loyer d'Amodiation

Les Parties conviennent de ce qui suit :

(e)

(b)

Gécamines (i) reconnaît que tous les montants visés par les Articles 3.1 et 4.1 du
Contrat d'Amodiation ont été intégralement payés, (ii) reconnaît et accepte
qu'aucun autre montant n'est dû à Gécamines, au titre d'un pas de porte, d'une
prime à la signature ou d'autres montants semblables en relation avec les droits
résultant du Contrat d'Amodiation et des Gisements Amodiés et (iii) renonce par
les présentes à tout droit de réclamer d'autres paiements semblables à l'avenir.

Par exception à ce qui précède, en considération des promesses mutuelles
contenues dans le présent CCM, les Parties ont convenu de modifier certaines
conditions financières afin d'assurer un paiement commercial unique par AMCK
(ou toute autre personne agissant pour le compte d'AMCK, à sa demande) à
Gécamines pour un montant de quinze millions de dollars américains (15.000.000
USD) (le Paiement Commercial), payable comme suit :

{i) dans l'hypothèse où toutes les conditions prévues à l'Article 12.1 sont
remplies au cours de la Période de Réalisation (telle que. définie à l'Article
12.1 ci-dessous), le montant total du Paiement Commercial est payable
dans les trois (3) Jours Ouvrables suivant la Date d'Entrée en Vigueur du
CCM (tel que définie à l'Article 12.1 du présent CCM) ;

(i) dans l'hypothèse où l'une des conditions prévues à l'Article 12.1 n'est pas
remplie au cours de la Période de Réalisation, mais que AMCK exerce
l'Option CCM (telle que définie à l'Article 12.4), un montant égal au
Paiement Commercial, moins le Montant Convert (tel que défini ci-dessous)
est payable dans les trois (3) Jours Ouvrables suivant la date à laquelle
AMCK aura exercé l'Option CCM. Pour plus de clarté, l'Option CCM sera

fi
considérée avoir été exercée à la date à laquelle la notification visée à
l'Article 12.4 aura été délivrée à Gécamines ; ou

(ii) dans l'hypothèse où l'une des conditions prévues à l'Article 12.1 n'est pas
remplie au cours de la Période de Réalisation, et que AMCK n'exerce pas
l'Option CCM, le Paiement Commercial n'est pas exigible.

AMCK accepte de verser (ou de faire en sorte qu'une Société Affiliée verse) un
montant de quarante millions de dollars américains (40.000.000 USD) constituant
un paiement anticipé des futurs loyers payables par AMCK à Gécamines en vertu
du Contrat d'Amodiation pour l'utilisation des Gisements Amodiés, portant intérêt
au taux LIBOR (tel que défini ci-dessous), plus quatre pour cent (4%) par an
(l’Avance sur Loyer d’Amodiation). L'Avance sur Loyer d'Amodiation doit être
versée à Gécamines comme suit :

(i) un montant de douze million cinq cent mille dollars américains (12.500.000
USD) (la Première Tranche), est payable par voie de virement bancaire
pour lequel des instructions irrévocables devront être données à la date de
signature du présent CCM. Il est entendu que, dans le cas où l'une des
conditions prévues à l'Article 12.1 n'est pas remplie au cours de la Période
de Réalisation, mais qu'AMCK exerce l'Option CCM, une portion de cette
Première Tranche équivalente à deux millions cinq cent mille dollars
américains (2.500.000 USD) (le Montant Converti) sera considérée
comme constituant une partie du Paiement Commercial. Pour lever tout
ambigüité, dans un tel cas, le Montant Converti cessera de faire partie de
l'Avance sur Loyer d'Amodiation ; et

(i) un montant de vingt-sept millions cinq cent mille dollars américains
(27.500.000 USD) correspondant au solde, est payable dans les trois (3)
Jours Ouvrables suivant la Date d'Entrée en Vigueur du CCM mais
seulement si cette entrée en vigueur résulte de l'accomplissement de toutes
les conditions visées à l'Article 12.1. Pour lever toute ambiguïté, un tel solde
ne sera pas payable dans le cas où le présent CCM entre en vigueur suite à
l'exercice, par AMCK, de l'Option CCM.

Aux fins du présent paragraphe (b), LIBOR signifie le Taux de Fixation des Intérêts
pour les dépôts (/nterest Settlement Rate for deposits) de l'Association des
Banquiers Britanniques en dollars américains par périodes de trois (3) mois, tel
qu'affiché sur la page appropriée de l'écran Reuters à partir de 11 heures, deux (2)
Jours Ouvrables avant chaque échéance de paiement de loyer. Si la dite page est
remplacée ou si le service cesse d'être disponible, AMCK et Gécamines (agissant
raisonnablement) doivent convenir d'une autre page ou service affichant le taux
approprié.

En contrepartie de l'Avance sur Loyer d'Amodiation (ou toute partie de celle-ci
effectivement payée à Gécamines), AMCK sera réputée avoir satisfait à ses
obligations de paiement, et ne sera par conséquent pas tenu de payer 80% de
tout loyer d'amodiation dû aux termes du Contrat d'Amodiation jusqu'à ce que le
total des loyers d'amodiation qui auraient été dus s'élève à un montant égal à
l'Avance sur Loyer d'Amodiation, y compris les intérêts échus. Les obligations
d'AMCK à l'égard des 20% de loyers d'amodiation restants ne sont pas affectées
par le présent Article 3.1(d). Nonobstant ce qui précède, AMCK paiera dans son
3.2

intégralité le paiement du loyer dû aux deux (2) échéances du loyer d'amodiation
suivant la Date d'Entrée en Vigueur du CCM (ou, dans le cas où le présent CCM
n'entre pas en vigueur au cours de la Période de Réalisation, les deux (2)
échéances du loyer d'amodiation suivant l'expiration de la Période de Réalisation).

(e) Les Parties conviennent en outre qu'AMCK doit payer à Gécamines un montant
égal à 35/tCu USD sur la portion des réserves de cuivre contenue dans les
Gisements Amodiés, qui excède les réserves publiées dans la dernière
Déclaration des Réserves et Ressources d'Anvil à la date du présent CCM (et
visée à l'Annexe 2 du présent CCM), telles que déterminées conformément au
Code JORC ou à des normes similaires.

En conséquence, les Parties conviennent, sous réserve que le CCM entre en vigueur
conformément à l'Article 12.1, que le Contrat d'Amodiation sera modifié comme suit :

(a) en insérant l'Article 4,1A (qui se lit comme suit) immédiatement après l'Article 4.1
. du Contrat d'Amodiation ;

(b) en insérant l'Article 4.3 (qui se lit comme suit) immédiatement après l'Article 4.2 du
Contrat d'Amodiation ; et

(c) en insérant les Articles 4Bis et 4Ter (qui se lisent comme suit) immédiatement
après l'Article 4 du Contrat d'Amodiation.

“Article 4.1A — Paiement Commercial

En contrepartie des promesses réciproques contenues dans le CCM, AMCK convient
d'effectuer au profit de Gécamines un paiement commercial d'un montant de quinze
millions de dollars américains (15.000.000 USD), payable dans les trois (3) Jours
Ouvrables suivant la Date d'Entrée en Vigueur du CCM.

Article 4.3

Les Parties conviennent que, nonobstant les stipulations de l'Article 4.2 (c) ci-dessus et
conformément à l'Article 4Bis ci-dessous, le paiement intégral du loyer, que ce soit en en
espèce ou en nature (conformément au premier et au deuxième paragraphes de l'article
4.2 (c) selon le cas), ne pourra être effectué tant que les Prépaiements du Loyer ne
correspondent pas au montant de l'Avance sur Loyer d'Amodiation, augmenté des
intérêts.

Article 4Bis - Avance sur Loyer d'Amodiation

En contrepartie des promesses réciproques contenues dans le CCM, AMCK consent à
effectuer un paiement (ou à faire en sorte qu'une Société Affiliée réalise ce paiement)
d'un montant de quarante millions de dollars américains (40.000.000 USD) constituant
un paiement anticipé des futurs loyers dus par AMCK à Gécamines au titre du Contrat
d'Amodiation pour l'utilisation des Gisements Amodiés (l'Avance sur Loyer
d'Amodiation). Le paiement de l'Avance sur Loyer d'Amodiation est effectué comme
suit:
(i) à hauteur d'un montant de douze millions cinq cent mille dollars américains
(12.500.000 USD), ce paiement a été effectué à la date ou aux alentours de la
date de signature du CCM ; et

(ii) en ce qui concerne le solde, correspondant à un montant de vingt-sept millions
cinq cent mille dollars américains (27.500.000 USD), ce paiement devra être

3.3

effectué dans les trois (3) Jours Ouvrables suivant la Date d'Entrée en Vigueur du
CCM.

En contrepartie de l'Avance sur Loyer d'Amodiation, Gécamines reconnaît qu'AMCK
sera réputée avoir satisfait à son obligation de paiement, et, en conséquence, ne sera
pas tenue de payer 80% de chaque versement du loyer aux termes du Contrat
d'Amodiation tant que la totalité des loyers qui auraient été dus au titre du Contrat
d'Amodiation, mais non payés en raison de l'Avance sur Loyer d'Amodiation - soit 80%
de chaque versement du loyer retenu par AMCK (les Prépaiements du Loyer) - ne
correspond pas au montant de l'Avance sur Loyer d'Amodiation en plus des intérêts
calculés au taux LIBOR majoré de quatre pour cent (4%) par an. Ces intérêts seront
calculés à chacune des dates auxquelles le paiement du loyer d'amodiation doit être
effectué (ou devrait l'être si ce n'était de l'Avance sur Loyer d'Amodiation) aux termes du
Contrat d'Amodiation, sur la base d'une année de 360 jours et pour le nombre réel de
jours écoulés depuis la date (incluse) de paiement du loyer précédent, jusqu'à la date
(exclue) où le calcul est effectué et en supposant que l'intérêt soit capitalisé à chaque
date de paiement du loyer. Dans le cas d'une résiliation anticipée du Contrat
d'Amodiation, excepté en cas de résiliation abusive par AMCK, le montant de l'Avance
sur Loyer d'Amodiation, y compris les intérêts susmentionnés, moins les Prépaiements
du Loyer effectués à la date de résiliation, deviendra immédiatement remboursable par
Gécamines à AMCK.

Gécamines confirme que les montants des loyers sont libres de toutes charges et
qu'aucun consentement de créanciers ou de toute autre personne ou organisation n'est
requis pour les besoins du présent Article 4Bis.

Article 4Ter - Paiement Complémentaire en cas de réserves additionnelles

Les Parties reconnaissent que les dernières réserves publiées en 2010 à l'égard des
Gisements Amodiés sont celles indiquées à l'Annexe 3 du présent Contrat d'Amodiation.
Les Parties conviennent en outre que AMCK devra payer à Gécamines un montant égal
à 35p/Cu USD (trente-cinq dollars américains par tonne de minerai de cuivre) sur les
réserves de cuivre supplémentaires contenues dans les Gisements Amodiés excédant
celles indiquées à l'Annexe 3 du présent Contrat d'Amodiation, telles que déterminées
conformément au Code JORC ou à des normes similaires. Tout paiement devant être
effectué à Gécamines en vertu du présent Article 4Ter devra être fait dans les trois (3)
mois de la date à laquelle ces réserves supplémentaires ont été annoncées
publiquement.

Les Parties conviennent en outre que dans le cas où l'une des conditions énoncées à
l'Article 12.1 n'est pas remplie avant l'expiration de la Période de Réalisation, mais
qu'AMCK exerce l'Option CCM, les Parties devront modifier le Contrat d'Amodiation
d'une manière substantiellement conforme à ce qui est prévu à l'Article 3.2 ci-dessus,
mais avec l'ensemble des ajustements nécessaires afin de refléter les stipulations des
Articles 3.1, (b) et (c) telles qu'elles s'appliquent dans le cas de l'exercice de l'Option
CCM.

42

Clarifications et Modifications Supplémentaires du Contrat d’Amodiation

Les Parties reconnaissent la nécessité de clarifier certaines stipulations du Contrat
d'Amodiation, notamment ce qui suit :

(e)

(c)
(d)

(e)

Une clarification de l'Article 10 du Contrat d'Amodiation, en ce sens :

() que cette disposition peut accorder à Gécamines le droit d'agréer à une
vente ou achat de parts ou de participation dans le capital d'AMCK ou dans
le capital d'une Société Affiliée déclenchant un changement direct ou
indirecte de Contrôle ultime dans AMCK, mais uniquement et strictement
dans le but de déterminer si la conclusion de la vente ou de l'achat
envisagé des actions ou participations n'a, ni ne pourrait, raisonnablement
avoir un impact significatif défavorable sur les capacités financières et
techniques d'AMCK nécessaires à la poursuite des Opérations, ou n'a, ni
ne pourrait, raisonnablement avoir un impact significatif défavorable sur les
activités de Gécamines ;

(ii) que dans l'exercice des droits visés ci-dessus, chaque Partie doit agir de
façon raisonnable et de bonne foi ; et

(ii) plus particulièrement, et sans préjudice des stipulations de l'alinéa
précédent, les Parties souhaitent confirmer que, sauf s'il est
raisonnablement déterminé que la vente ou l'achat envisagé de parts où de
participation dans le capital d'AMCK ou d'une de ses Sociétés Affiliées
cause ou pourrait raisonnablement causer un impact significatif défavorable
sur les capacités financières et techniques d'AMCK nécessaires à la
poursuite des Opérations, ou a, ou pourrait, raisonnablement avoir un
impact significatif défavorable sur les activités de Gécamines, la vente où
l'achat ci-dessus ne donne pas droit à Gécamines de prétendre qu'AMCK a
enfreint un terme du Contrat d'Amodiation, de résilier le Contrat
d'Amodiation ni de demander des modifications à celui-ci.

Une clarification de la portée de l'Article 17 du Contrat d'Amodiation en ce sens
qu'un changement direct ou indirect de Contrôle ultime d'AMCK ne peut pas en
lui-même justifier l'application de l'Article 17.

Certaines modifications à l'Article 8 du Contrat d'Amodiation.

L'ajout de certains amendements et définitions dans le Contrat d'Amodiation pour
faciliter le fonctionnement des clarifications ci-dessus et les modifications qui en
découlent.

Enfin, les Parties confirment que les coordonnées annexées au Contrat
d'Amodiation en vertu du deuxième alinéa de l'Article 2 du Contrat d'Amodiation
doivent être mises à jour.

Au vu de ce qui précède, les Parties conviennent de modifier le Contrat d'Amodiation,
comme suit :

(e)

Le Contrat d'Amodiation doit être modifié en supprimant toutes les références à
MCK (en tant qu'Amodiataire) et en les remplaçant par AMCK ou l'Amodiataire.

(c)

(d)

L'Article 1 du Contrat d'Amodiation est modifié par l'insertion parmi les définitions
de ce qui suit:

‘Amodiant” ou “Gécamines” signifie La Générale des Carrières et des Mines
Sarl, ainsi que tout successeur ou cessionnaire autorisé, selon le cas.

“Amodiataire” ou “AMCK" signifie AMCK Mining sprl, ainsi que tout successeur
ou cessionnaire autorisé, selon le cas.

‘Avance sur Loyer d'Amodiation” a le sens qui lui est attribué à l'Article 4Bis du
Contrat d'Amodiation.

“CCM” signifie le Contrat de Clarification et de Modification conclu entre
Gécamines et AMCK le ou aux alentours du __ février 2012 relatif au Contrat
d'Amodiation Original.

«Code JORC» signifie le Code australo-asiatique pour la Déclaration des
Résultats d'Exploration, des Ressources Minérales et des Réserves de Minerais
(Australasian Code for Reporting of Exploration Results, Mineral Resources and
Ore Reserves), tel qu'adopté par le Comité australo-asiatique des Réserves
Minérales "Joint Ore Reserves Committee" (JORC), qui est parrainé par l'industrie
minière australienne et ses organisations professionnelles.

“Contrat de Cession MCK" désigne le contrat de cession conclu entre MCK et
AMCK le 12 avril 2007 et notarié le 16 avril 2007, par lequel MCK a transféré et
cédé à AMCK tous ses droits, titres, intérêts et obligations en vertu du Contrat
d'Amodiation.

“Contrôle” signifie (a) la détention directe ou indirecte par une société ou une
entité de plus de 50% des droits de vote à l'assemblée générale (ou son
équivalent) d'une société ou entité ou (b) le droit de nommer la majorité des
membres du conseil d'administration ou d'un autre organe de gestion de cette
société ou entité.

“Date d'Entrée en Vigueur du CCM” signifie la date à laquelle le CCM entre en
vigueur conformément soit à l'Article 12.1, soit à l'Article 12.4 du CCM.

"LIBOR" signifie le Taux de Fixation des Intérêts pour les dépôts (Interest
Settlement Rate for deposits) de l'Association des Banquiers Britanniques en
dollars américains (USD), par période de trois (3) mois, tel qu'affiché sur la page
appropriée de l'écran Reuters à partir de onze (11) heures, deux (2) Jours
Ouvrables avant chaque échéance de paiement du loyer. Si la page est
remplacée ou si le service cesse d'être disponible, AMCK et Gécamines (agissant
raisonnablement) doivent convenir d'une autre page ou service affichant le taux
approprié. =

“Prépaiement du Loyer” a le sens qui lui est attribué à l'Article 4Bis du Contrat
d'Amodiation.

L'Article 1 du Contrat d'Amodiation est modifié en supprimant les définitions
suivantes : "Cours du Cuivre", "Cours du Cobalt”, "Tonne Cuivre”, "Tonne
Cobalt "et "Tonne Cuivre Equivalent".

L'Article 1 du Contrat d'Amodiation est modifié en supprimant les définitions des
termes ci-dessous et en les remplaçant par les définitions suivantes :

10

(e)

“Droits et Titres Miniers” signifie les Certificats d'Exploitation et le Permis
d'Exploitation au sens du Code Minier, c'est-à-dire, dans le présent cas, les
Permis d'Exploitation.

“Opérations” signifie l'Exploration, le Développement, et l'Exploitation des
Gisements Amodiés et la gestion et la commercialisation des Produits.

“Société Affiliée” signifie, pour toute Partie, une société ou une entité qui Contrôle
directement ou indirectement cette Partie ou est Contrôlée par cette Partie ou une
société ou une entité qui est Contrôlée par une société ou une entité Contrôlant
une Partie.

L'Article 8 du Contrat d'Amodiation est supprimé et remplacé par ce qui suit :

“Gécamines se réserve le droit, en conformité avec le Code Minier, de résilier le
présent Contrat d'Amodiation sans préjudice de réclamations en dommages et
intérêts, mais seulement dans l'hypothèse où :

(i) L'Amodiant a notifié à l'Amodiataire un manquement à une obligation visée
au paragraphe (a) de l'Article 7 et l'Amodiataire n'a pas remédié audit
manquement dans les dix (10) jours qui suivent cette notification ; ou

(i)  L'Amodiant a notifié à l'Amodiataire un manquement significatif à une
obligation importante visée aux paragraphes (b) à () de l'Article 7 et
l’Amodiataire n'a pas :

A. remédié audit manquement dans les trente (30) jours qui suivent la
notification ; ou

B. n'a pas commencé à y remédier dans ledit délai de trente (30) jours,
étant entendu, dans cette hypothèse, que l'Amodiataire devra
continuer à faire tout effort raisonnable et devra prendre toute mesure
appropriée afin de remédier à ce manquement après ladite période
de trente (30) jours.”

L'Article 10 du Contrat d'Amodiation est modifié par l'ajout des stipulations
suivantes immédiatement après le dernier alinéa :

‘L'agrément de Gécamines sera requis en cas de vente ou d'achat de parts, titres
ou de participation dans le capital de l'Amodiataire, ou d'une Société Affiliée, à
condition qu'une telle vente ou un tel achat entraîne, directement ou
indirectement, un changement de Contrôle ultime de l'Amodiataire (défini ci-après
dans le cadre de l'Article 10 comme la Transaction Envisagée). Ce droit
d'agrément est accordé dans le seul et unique but de déterminer si la Transaction
Envisagée résulte ou peut raisonnablement résulter en un impact significatif
défavorable sur les capacités financières et techniques de l'Amodiataire affectant
la poursuite des Opérations ou résulte ou peut raisonnablement résulter en un
impact significatif défavorable sur les activités de Gécamines. Gécamines
s'engage à mener cette détermination de manière raisonnable et de bonne foi.

A cette fin, Gécamines devra répondre dans un délai de 20 jours de la notification
de la Transaction Envisagée accompagnée de tous les documents pertinents
justifiant les capacités techniques et financières de l'entité acquérant lesdites parts
ou participations dans le capital de l'Amodiataire ou sa Société Affiliée
(l'Acquéreur). Ce délai de réponse devra être étendu de 20 jours

supplémentaires, pour une période totale maximale de 40 jours (mais dans tous
les cas calculée à partir de la délivrance de la notification mentionnée ci-dessus),
dans l'hypothèse où Gécamines demande à recevoir des informations
Supplémentaires, étant entendu que ces informations demandées devront être [0]
raisonnables, (il) non-confidentielles et (ii) capables d'être rapidement accessibles
par l'Amodiataire ou déjà publiquement disponibles.

L'agrément de Gécamines ne doit pas être refusé de façon déraisonnable et tout
refus doit être fondé exclusivement sur le fait que la Transaction Envisagée résulte
ou pourrait raisonnablement résulter en un impact significatif défavorable sur les
capacités financières ou techniques de l'Amodiataire affectant la poursuite des
Opérations ou a ou pourrait avoir un impact significatif défavorable sur les activités
de Gécamines. Dans le cas où Gécamines refuserait de donner son
consentement, les raisons de ce refus devront être justifiées par écrit.

À défaut de réponse dans le délai susmentionné, le consentement de Gécamines
concernant la Transaction Envisagée sera réputé acquis.

Plus particulièrement, mais sans limiter la généralité de ce qui précède et sans
préjudice des stipulations ci-dessus, sauf s'il est raisonnablement déterminé que
la Transaction Envisagée résulte ou pourrait raisonnablement résulter en un
impact significatif défavorable sur les capacités financières et techniques de
l’'Amodiataire affectant la poursuite des Opérations, ou résulte ou pourrait
raisonnablement résulter en un impact significatif défavorable sur les activités de
Gécamines, aucune Transaction Envisagée, fusion ou restructuration ne peut
permettre à l'Amodiant de prétendre que l'Amodiataire n'a pas respecté une
condition du Contrat d'Amodiation ou autrement résilier l'Amodiation ou chercher à
modifier certaines de ses dispositions.

En cas de refus par Gécamines de donner son agrément, l'Amodiataire peut
demander la nomination d'un expert indépendant (l'Expert Indépendant) en
charge de déterminer l'existence d'un impact significatif défavorable de la
Transaction Envisagée sur (i) les capacités financières et techniques de
l'Amodiataire affectant la poursuite des Opérations, ou (ii) les activités de
Gécamines.

Dans un délai de sept (7) jours suivant la demande de l'Amodiataire de nommer
un Expert Indépendant, les Parties choisissent conjointement un expert
indépendant parmi les sociétés de consultants ou les experts en matière minière
reconnus au niveau international. Dans l'hypothèse où les Parties ne s'accordent
pas sur l'identité de l'Expert Indépendant, celui-ci sera désigné dans les sept (7)
jours par le Centre International d'Expertise selon les dispositions concernant la
nomination d'experts en vertu du Règlement d'Expertise de la Chambre de
Commerce Internationale (CCI) ou toute organisation à laquelle la CCI aurait
transféré ses activités, parmi les sociétés de consultants indépendantes ou les
experts indépendants dont la réputation est internationalement reconnue. Le fait
que l'Expert Indépendant proposé ait travaillé pour une des Parties n'empêchera
pas l'Expert Indépendant d'être sélectionné. Cependant, chacune des Parties sera
tenue de dévoiler à l'autre le fait qu'elle aurait retenu les services de l'Expert
Indépendant en question au cours des trois (3) années précédant sa désignation.

12

(9)

(h)

()

Les Parties ont le droit de présenter des observations écrites à l'Expert
Indépendant, mais l'Expert Indépendant déterminera seul la procédure à suivre
dans le cadre de sa mission.

Jusqu'à la décision de l'Expert Indépendant, les Parties fourniront à l'Expert
Indépendant la documentation pertinente relative aux capacités techniques et
financières de l'Acquéreur et toute autre information qui peut raisonnablement être
exigée par l'Expert Indépendant dans le cadre de sa mission (y compris, par souci
de clarté, dans le but d'évaluer l'impact sur les activités de Gécamines).

L'Expert Indépendant informe les Parties de sa décision dans les trente (30) jours
suivant sa saisine. Sauf en cas d'erreur manifeste, la décision de l'Expert
Indépendant sera définitive, liera les Parties et ne sera pas contestable sous
aucun motif.

Les frais et honoraires de l'Expert Indépendant seront entièrement à la charge de
l'Amodiataire.”

L'Article 13 du Contrat d'Amodiation est modifié pour préciser que:

(i) la notification donnée peut être transmise par télécopie où par courrier ; et
pour

(i) fournir l'adresse électronique suivante pour la Gécamines
adg@gecamines.cd. Ainsi que l'adresse électronique suivante et le numéro
de fax pour AMCK / Fax: +61 8 9201 0125 / Email
charlesk@anvilmining.com et stuartm@anvilmining.com.

L'Article 17 du Contrat d'Amodiation est modifié par l'insertion à la fin :

"Par souci de clarté, les Parties reconnaissent qu'un changement direct ou indirect
de Contrôle ultime de l'Amodiataire (tel que décrit à l'Article 10 du Contrat
d'Amodiation) est insuffisant pour requérir l'application des stipulations du présent
Article 17."

Un Article 4.4 est ajouté dans le Contrat d'Amodiation, comme suit :
“4.4. Intérêts de retard

Tout montant dû en vertu du présent Contrat d'Amodiation (y compris tout montant
dû en raison de la revue limitée visée à l'Article 2B3 du Contrat d'Amodiation)
mais impayé à son échéance portera intérêts au taux LIBOR majoré de quatre
pour cent (4%) par an calculé sur la base du nombre réel de jours écoulés à
compter de la date à laquelle le paiement est dû jusqu'à la date du paiement
effectif et sur la base d'une année de 360 jours."

Absence de Modifications Supplémentaires

A l'exception des modifications et clarifications apportées conformément au CCM ou à la
version modifiée et consolidée du Contrat d'Amodiation, tous articles, stipulations et
clauses du Contrat d'Amodiation demeurent pleinement en vigueur et restent inchangés.

Version Modifiée et Consolidée du Contrat d’Amodiation

Afin de faciliter la lecture et la compréhension du Contrat d'Amodiation, les Parties ont

rédigé un Contrat d'Amodiation Modifié et Consolidé,

13

consolidant toutes les Ü
)
F2

modifications apportées au Contrat d'Amodiation, y compris celles prévues au présent
CCM ou requises afin de donner plein effet aux stipulations du présent CCM, ou afin de
mettre à jour à jour et d'harmoniser les stipulations du Contrat d'Amodiation, dont une
copie est jointe en Annexe 1 et signée par les Parties comme un document séparé à la
date des présentes.

Les Parties confirment et conviennent que le Contrat d'Amodiation Modifié et Consolidé
n'entrera en vigueur qu'à la Date d'Entrée en Vigueur du CCM.

Dans le cas où les conditions énoncées à l'Article 12.1 ne sont pas remplies au cours de
la Période de Réalisation, et si AMCK exerce son option en vertu de l'Article 12.4, les
Parties doivent alors signer un autre Contrat d'Amodiation Modifié et Consolidé
substantiellement similaire à celui qui a déjà été signé, mais englobant les exceptions
prévues à l'Article 12.4 et les autres ajustements reflétant les stipulations de l'Article 3.1
(a) et (b).

Dans le cas où les conditions énoncées à l'Article 12.1 ne sont pas remplies au cours de
la Période de Réalisation, et si AMCK n'exerce pas son option en vertu de l'Article 12.5,
les Parties doivent alors signer :

(a) un Addendum au Contrat d'Amodiation comprenant les modifications envisagées
par l'Article 12.5 ; ou

(b) un autre Contrat d'Amodiation Modifié et Consolidé englobant l'Amodiation ainsi
modifiée.

Déclarations

Chaque Partie déclare, s'engage et garantit qu'elle a effectué toute action nécessaire, de
nature sociétaire ou autre, et obtenu les approbations des organes sociaux compétents
pour lui permettre d'accepter valablement les obligations lui incombant en vertu du CCM
et que l'exécution des stipulations du CCM n'entraînera pas de violation, ou ne
constituera pas un manquement, d'un quelconque accord, ordonnance, loi ou règlement
ou autre restriction contractuelle ayant force obligatoire.

Plus particulièrement, sans préjudice de ce qui précède, Gécamines, par la présente,
déclare et garantit que, depuis le 29 décembre 2010, elle est une société commerciale
constituée sous la forme d'une société par actions à responsabilité limitée et que son
conseil d'administration a les droits, pouvoir, capacité et habilitation pour prendre toutes
décisions relative à l'entreprise, aux opérations et aux affaires de la société. Gécamines
déclare et garantit en outre que (i) il n'y a pas de décisions qui ont été prises ou de
résolutions adoptées par son actionnaire unique ayant pour effet de limiter ou de
restreindre, d'aucune manière, les droits, pouvoirs, capacités et habilitations du conseil
d'administration, (ii) les opérations envisagées par le présent CCM ont été revues,
approuvées et autorisées par son conseil d'administration et il n'y a pas d'organe,
d'entité ou d'institution dont le consentement ou la confirmation est requis en relation
avec le présent CCM ou les opérations envisagées par les présentes.

Statut

Sous réserve des stipulations de l'Article 12 ci-dessous, les stipulations du présent CCM
ont force obligatoire et force exécutoire entre les Parties.

14

Ne.

Ne
9.2

Notification
Transmission des notifications

Toutes les notifications ou autres communications au titre du, ou en lien avec le CCM
doivent être données par écrit, par lettre, fax ou e-mail, avec accusé de réception. Ces
notifications ou communications seront réputées être données comme suit :

(a) s'il s'agit d'une lettre, lorsqu'elle est délivrée personnellement ou dès réception de
la notification ;

(b) s'il s’agit d'un fax par la remise d'un rapport de transmission par le télécopieur qui
a émis le fax et qui indique que le fax a été envoyé intégralement au numéro de
fax du destinataire, sauf si le destinataire informe l'expéditeur que ce qu'il a reçu
est illisible ou incomplet dans un délai de 4 heures suivant sa transmission ; et

(c) s'il s’agit d'un e-mail, lorsqu'un accusé de réception est reçu par l'expéditeur qui
«enregistre l'heure à laquelle l'email a été transmis à l'adresse email du destinataire
(sauf si l'expéditeur reçoit une notification d'échec de transmission indiquant que
l'email n'a pas été transmis à son destinataire).

Toutefois, une notification donnée en vertu de ce qui précède mais reçue un jour non-
ouvrable où après les heures de bureau du lieu de réception sera réputée donnée
seulement le Jour Ouvrable suivant.

Adresses des notifications

(8) Les adresses, numéros de fax, numéros de téléphone et adresses e-mail de
Gécamines sont :

LA GENERALE DES CARRIERES ET DES MINES

419, boulevard Kamanyola

BP 450 - Lubumbashi

République Démocratique du Congo

Fax: +243 2341041

E-mail : adg@gecamines.cd

Destinataire : A l'attention de Monsieur l'Administrateur-Directeur Général avec
copie au Président du Conseil d'Administration

ou toutes autres coordonnées que Gécamines pourrait notifier à AMCK avec un
préavis d'au moins cinq (5) Jours Ouvrables.

(b) Les adresses, numéros de fax, numéros de téléphone et adresses e-mail d'AMCK
sont :

AMCK MINING SPRL

7409 avenue de la Révolution

Lubumbashi

République Démocratique du Congo

Fax: +618 9201 0125

E-mail : charlesk@anvilmining.com
stuartm@anvilmining.com

Destinataire : A l'attention du Gérant

15

10
10.1

10.2

10.3

10.4

10.5

ou toutes autres coordonnées qu'AMCK pourrait notifier à Gécamines avec un
préavis d'au moins cinq (5) Jours Ouvrables.

Divers
invalidité partielle

Dans l'hypothèse où, à quelque moment que ce soit, l'une quelconque des stipulations
du CCM est ou devient illégale, invalide ou inapplicable en vertu d'une loi d'une
juridiction, (i) la légalité, validité, et applicabilité des autres stipulations, de même que (ii)
la légalité, validité, et applicabilité de la présente disposition au regard d'une loi d'une
autre juridiction, ne seront en aucun cas, affectées ou compromises.

Recours et renonciations

L'absence d'exercice ou tout retard dans l'exercice par l'une des Parties, de tout droit ou
recours en vertu du CCM ne constituera pas une renonciation, de même que tout
exercice unique ou partiel de tout droit ou recours n'empêchera pas tout autre exercice,
tout exercice supplémentaire ou l'exercice de tout autre droit ou recours. Les droits et
recours prévus par le CCM sont cumulatifs et non exclusifs des droits et recours prévus
par la loi.

Modification

Aucune modification du CCM ne sera valide et ne fera partie du CCM à moins qu'elle
n'ait été faite par écrit et signée par toutes les Parties.

Coûts et dépenses

Chacune des Parties supportera ses propres frais et autres dépenses engagés dans le
cadre de la négociation, finalisation et conclusion du présent CCM.

Langue

Le présent CCM est signé en langue française et en langue anglaise. Dans l'hypothèse
d’une divergence d'interprétation, la version française du présent CCM doit prévaloir.

Loi applicable et Juridiction

Le CCM est régi par le droit de la République Démocratique du Congo, quant à sa
validité, son interprétation et son exécution.

En cas de litige ou de différend entre les Parties né du CCM ou en relation avec celui-ci
ou ayant trait à la violation de celui-ci, les Parties concernées s'engagent, avant
d'instituer toute procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de
parvenir à un règlement à l'amiable.

A cet effet, les Parties (agissant par l'intermédiaire d'un représentant dûment habilité à
cet effet) se rencontreront dans les quinze (15) jours de l'invitation à une telle rencontre
adressée par la Partie la plus diligente à l’autre Partie. Si cette réunion n'a pas lieu dans
un délai de quinze (15) jours à compter du jour de la notification du litige ou du différend
ou si le litige ou différend ne fait pas l'objet d'un règlement amiable écrit par toutes les
Parties concernées dans les quinze (15) jours de la réunion, toute Partie peut le
soumettre à l'arbitrage.

16

=

12
12%)

122

12.3

124

Tout différend ou litige découlant du CCM ou en rèlation avec celui-ci seront tranchés
suivant les règles d'arbitrage de la Chambre de Commerce International de Paris par un
ou plusieurs arbitres nommés conformément à ce règlement, et statuant selon le droit de
la République Démocratique du Congo. La ville de Genève, en Suisse sera le siège de
l'arbitrage. Le français est désigné comme la langue utilisée lors de l'arbitrage, avec une
traduction en anglais si cela s'avère nécessaire. Les frais de traduction relatifs à la
procédure d'arbitrage seront à la charge de la partie ayant sollicité la traduction.

Conditions, Date de commencement et Termes

Sous réserve des Articles 12.3 à 12.5 ci-dessous, le CCM entrera en vigueur à la date
où la dernière des conditions suivantes est pleinement satisfaite et remplie (la Date
d'Entrée en Vigueur du CCM), à condition que de telles conditions soient remplies au
plus tard quatre-vingt dix (90) jours suivant la date à laquelle le présent CCM est signé
par les deux Parties (la Période de Réalisation) :

(a)  MMR a acquis le Contrôle (tel que défini dans le Contrat d'Amodiation) d'Anvil
Mining ; et

(b) La documentation appropriée a été signée et mise en place permettant que MCK
accueille favorablement l'Acquisition par MMR.

Dans l'hypothèse et à compter du moment où le présent CCM entre en vigueur, sa durée
sera telle que fixée à l'Article 20 du Contrat d'Amodiation.

Nonobstant toute disposition contraire du présent Article 12, les stipulations suivantes
entrent en vigueur et lient les Parties à la date de signature du présent CCM :

(a) Article 3.1 (a) du présent CCM ;

(b) Article 3.1 (b) et (c) du présent CCM, ainsi que les modifications correspondantes
du Contrat d'Amodiation qu'ils entrainent;

Pour lever toute ambigüité, le paiement visé au point ii) de l'Article 3.1 (c) ne sera
dû que si le présent CCM entre en vigueur suite à la réalisation de toutes les
conditions visées à l'Article 12.1 dans les délais prescrits ;

(c) Article 7 du présent CCM;

(d) Article 9 du présent CCM ;

(e) Article 10 du présent CCM;
(f) Article 11 du présent CCM ; et
(g) Article 12 du présent CCM.

Nonobstant toute disposition contraire du présent Article 12, dans le cas où l'une
quelconque des conditions énoncées à l'Article 12.1 n'est pas remplie au cours de la
Période de Réalisation, AMCK bénéficie d'une option (« l'Option CCM »), exerçable par
notification écrite adressée à Gécamines dans un délai d'un (1) mois à compter de
l'expiration de cette Période de Réalisation, lui permettant de renoncer à la réalisation
des conditions de l'Article 12.1. Dans l'hypothèse où AMCK exerce l'Option CCM, les

17
accords suivants deviennent pleinement effectifs et en vigueur à la date à laquelle la
notification susmentionnée est délivrée à Gécamines :

(a) le présent CCM, à l'exception du fait qu'AMCK ne sera aucunement responsable
des paiements visés par l'Article 3.1(c)(if) ; et

(b) le Protocole d'Accord conclu entre Gécamines et Entreprise Minière de Kolwezi le
ou autour de la date de signature de CCM.

En application du présent Article 12.4, et sauf lorsqu'autrement indiqué, toute référence
à la « Date d’Entrée en Vigueur du CCM » contenue dans les présentes réfère à la
date à laquelle la notification susmentionnée est livrée à Gécamines.

12.5 Dans le cas où l'une ou l'autre des conditions énoncées à l'Article 12.1 n'est pas remplie
au cours de la Période de Réalisation, et si AMCK n'exerce pas l'Option CCM, les
Parties s'engagent à modifier le Contrat d'Amodiation reflétant uniquement les
changements limités prévus par les Articles 3.1(c)(i) et 3.1(d), une telle modification
devant être sensiblemént similaire à l'Article 4Bis (Paiement Anticipé du Loyer
d'Amodiation), proposée à l'Article 3.2 du présent CCM, sous réserve d'être limitée au
paiement de douze millions cinq cent mille dollars américains (12.500.000 USD) prévu à
l'Atticle 3.1(c)() et d'autres ajustements nécessaires. Pour plus de clarté, un tel
amendement devra indiquer les modalités de remboursement prévues par l'Article 4Bis.
Pour lever toute ambigüité, dans le cas visé par le présent Article 12.5, AMCK n'aura
aucune obligation de payer à la Gécamines le montant prévu à l'Article 3.1(c)(ii).

Signé à dobunn esbura le _? février 2012.

En deux °e plaires originaux.

La GENERALE DES RIERES ET DES La GENERALE DRSRENIERES ET DES
MINES SARL MINES SARL

M. Albert YUMA M. Ahmed KALEJ

Président du Conseil d'Administration Administrateur Directeur Général

AMCK MINING SPRL
M. Darryll Castle
Gérant

18

Liste des Annexes

1 Modèle de Contrat d'Amodiation Amendé et Consolidé

2 Déclaration des Réserves et des Resources d’Anvil au titre des Gisements Amodiés
au 31 décembre 2010 publiée en 2010

19
Annexe 1
Modèle de Contrat d'Amodiation Amendé et Consolidé
CONTRAT AMENDÉ ET CONSOLIDÉ
ENTRE
LA GÉNÉRALE DES CARRIÈRES ET-DES MINES ,:
ET
AMCK MINING se
RELATIF À

L'AMODIATION DES DROITS MINIERS ATTACHÉS AU PERMIS
D'EXPLOITATION COUVRANT ;
LES GISEMENTS DE KINSEVERE ET DE NAMBULWA

En date du ___ février 2012

24
Contrat amendé et consolidé d’amodiation de permis d'exploitation

Entre

LA GENERALE DES CARRIERES ET DES MINES SARL, société par actions à responsabilité
limitée de droit congolais, au capital de 406.192.500.500 Francs Congolais, dont le siège social
est situé au n°419 boulevard Kamanyola, BP 450, Lubumbashi, en République Démocratique du
Congo, immatriculée au nouveau registre du commerce de Lubumbashi sous le numéro 453,
représentée aux fins des présentes par Monsieur Albert YUMA, Président du Conseil
d'Administration et Monsieur Ahmed KALEJ, son Administrateur Directeur Général,

ci-après dénommée « Gécamines » ou « l’Amodiant »

d'uné part ;
et

AMCK MINING SPRL, société privée à responsabilité limitée de droit congolais, au capital de
100.000.000 Francs Congolais, dont le siège social est situé au n°7409 avenue de la Révolution,
Commune de Lubumbashi. Province du Katanga, République Démocratique du Congo,
immatriculée au nouveau registre de commerce de Lubumbashi sous le numéro 9324, dûment
représentée aux fins des présentes par Monsieur Darryll CASTLE agissant en qualité de Gérant,

ci-après dénommée « AMCK » ou « l’Amodiataire »

d'autre part.
Ci-après dénommées collectivement les « Parties » et individuellement une « Partie ».

PREAMBULE

Attendu que l'Amodiant est titulaire exclusif des Permis d'Exploitation n°528 (PE 528) et n°539
(PE 539) couvrant respectivement les polygones de Kinsevere et de Nambulwa ;

Aîtendu qu'un contrat d'amodiation a été conclu entre Gécamines en tant qu'amodiant et Mining
Company Katanga Spri (MCK) en tant qu'amodiataire. le 8 décembre 2005 et portant sur
l'amodiation des droits miniers attachés aux permis d'exploitation PE 528 et PE 539. Ce contrat a
été modifié par des avenants signés respectivement le 20 décembre 2006 entre MCK et
Gécamines, et le 21 janvier 2009 entre AMCK et Gécamines, suite à la cession des droits au titre
du contrat d'amodiation par MCK à AMCK visée au paragraphe ci-dessous et au processus de
revisitation des contrats miniers (la Revisitation) entrepris par le Gouvernement de la République
Démocratique du Congo en avril 2007 (le Contrat d’Amodiation) ;

Attendu que le 26 décembre 2005, MCK a notifié à l'Amodiant la cession à AMCK de ses droits et
obligations au titre du Contrat d'Amodiation. Par la suite, un contrat de cession a été conclu entre
MCK et AMCK le 13 avril 2007, et notarié le 16 avril 2007, par lequel MCK a cédé à AMCK tous
ses droits, titres, intérêts et obligations au titre du Contrat d'Amodiation et cette cession a fait
l'objet d'une inscription par le Cadastre Minier le 15 juin 2007 ;

Attendu qu'AMCK est, depuis juin 2007, en phase d'exploitation et de production commerciale du
Projet minier de Kinsevere et de Nambulwa ;

Attendu que les Parties ont conclu le ____ février 2012 le CCM (tel que défini ci-dessous) reflétant
les clarifications et modifications au Contrat d'Amodiation convenues entre elles ;

Attendu que les Parties reconnaissent la nécessité de conclure une version amendée et
consolidée du Contrat d'Amodiation englobant les dispositions du Contrat d'Amodiation Original

21
(tel que défini ci-dessous) tel que modifié par les avenants en date du 20 décerbre 2006 et du 21
janvier 2009, ainsi que par le CCM.

IL EST CONVENU ET ARRETE CE QUI SUIT :

“Article 1 : Définitions

Dans le présent Contrat d'Amodiation, sauf s'ils y sont définis autrement, les termes
commençant par une majuscule auront la signification ci-dessous. Les définitions données

en cet article seront applicables à la fois à la forme singulière et plurielle, et notamment les
termes :

« Amodiant » ou « Gécamines » signifie La Générale des Carrières et des Mines Sarl, ainsi
que tout successeur ou cessionnaire autorisé, selon le cas.

« Amodiataire » ou « AMCK » Snie AMCK: Mining sprl, ainsi que tout successeur ou
cessionnaire autorisé, selon le cas.

« Avance sur Loyer d’Amodiation » a le sens qui lui est-attribué à l'Article 4Bis du Contrat
d' Amadjation: >

« « Budget » signifie une ES nation et un calendrier détaillé de tous les frais à exposer par :
l'Amodiataire et de toutes les recettes attendues relatifs au(x) Programme(s).

« Cadastre Minier » signifie une entité publique de la République Démocratique du Congo
responsable notamment de l'enregistrement des droits minièrs et de carrière.

« CCM » signifie le Contrat de Clarification et de Modification conclu entre Gécamines et
-AMCK le où aux alentours du _” février 2012 relatif au Contrat d'Amodiation Original.

« Chiffre d'Affaires Brut » signifie le montant total des ventes des Produits réalisées par
l'Amodiataire à partir de l'éxploitation des Gisements Amodiés.

«Code JORC » signifie le Code australo-asiatique pour la Déclaration des Résultats
d'Exploration, des Ressources Minérales et des Réserves de Minerais (Australasian Code for
Reporting of Exploration Results, Mineral Resources and Ore Reserves), tel qu'adopté par le
Comité australo-asiatique des Réserves Minérales "Joint Ore Reserves Committee" (JORC),
qui est parrainé par l'industrie minière australienne et ses organisations professionnelles.

« Codé Minier » signifie la loi n° 007/2002 du 11 juillet 2002 portant Code Minier de la
République Démocratique du Congo.

« Contrat d'Amodiation » signifie le présent contrat amendé et consolidé d'amodiation des
Permis d'Exploitation, lequel comprend et intègre le Contrat d'Amodiation Original tel
qu'amendé par l'avenant n°1 en date du 20 décembre 2006, l'avenant n°2 en date du 21
janvier 2009 et le CCM, et tel qu'il pourrait être modifié ou amendé ultérieurement, ainsi que
toutes ses Annexes. Il est entendu que le présent Contrat d'Amodiation assure la continuité
du Contrat d'Amodiation Original et ce, à compter de la Date d’Entrée en Vigueur du CCM. A
moins d’une indication à l'effet contraire, toute référence contenue aux présentes à « Contrat
d'Amodiation », mais se rapportant à une période antérieure à la Date d'Entrée en Vigueur
du CCM, doit être lue comme se référant au Contrat d'Amodiation Original avec les
amendements qu'il contenait à l'époque pertinente.

« Contrat d’Amodiation Original » signifie le contrat d'amodiation

n°722/10525/SG/GC/2005 en date du 8 décembre 2005, conclu entre Gécamines et MCK,
tel que modifié le ou avant la Date d'Entrée en Vigueur du CCM.

2 44
« Contrat de Cession MCK » signifie le contrat de cession conclu entre MCK et AMCK le 12

avril 2007 et notarié le 16 avril 2007, par lequel MCK a transféré et cédé à AMCK tous ses
droits, titres, intérêts et obligations en vertu du Contrat d'Amodiation. À

« Contrôle » signifie (a) la détention directe ou indirecte par une société ou une entité de
plus de 50% des droits de vote à l'assemblée générale (ou son équivalent) d'une société ou
entité ou (b) le droit de nommer la majorité des membres du conseil d'administration où d'un
autre organe de gestion de cette société ou entité.

< Date de Commencement de la Production Commerciale » signifie la date de
l'expédition du premier chargement des produits marchands, quelle que soit la nature de la

vente commerciale, exception faite des échantillons envoyés à l'étranger pour analyse et
essai.

« Date d’Entrée en Vigueur du CCM ».signifie la date à laquelle le CCM entre en vigueur
conformément soit à l'Article 12.1 soit à l'Article 12.4 du CCM.

«Date Originale » signifie le 8 décembre 2005, date d'entrée en vigueur du Contrat
d'Amodiation Original. ; ;

« Développement » signifie les opérations ou les travaux effectués ayant pour objet ou liés
à la préparation de l'extraction, y compris la construction ou l'installation d'un broyeur où de

. tous autres équipements utilisés pour là: concentration, le traitement ou autres valorisations
des produits minéraux. Nate !

« Droits et Titres Miniers » signifie les Certificats d'Exploitation et les Permis d'Exploitation
au sens du Code Minier, c'est-à-dire, dans le présent cas, les Permis d'Exploitation.

« Exploitation » signifie les travaux miniers d'extraction, de production, de traitement, de
transport interne, de manutention, de concentration, de traitement métallurgique, de raffinage
et autres, de traitement des produits et d'aménagement et de restauration des sites
d'exploitation. :

« Exploration » signifie toutes les opérations ou les travaux réalisés ayant pour objet
d'établir l'existence, la localisation, la quantité, la qualité ou l'étendue d’un gisement
commercial de minéraux à l'intérieur des périmètres donnés en. amodiation, y compris la
préparation de la faisabilité et toute autre étude. ou analyse. :

« Gisements Amodiés » signifie les gisements couverts par les Permis d'Exploitation que
l'Amodiant donne en amodiation à l'Amodiataire en vertu du présent Contrat d'Amodiation et
du Code Minier, ainsi que les droits miniers attachés aux Permis d'Exploitation ‘tels que
figurant sur les cartes en Annexe 1 et dont les coordonnées géographiques sont reprises en
Annexe 2. Sous réserve des résultats des sondages ultérieurs et de la production effective
de cuivre, de cobalt et d'autres substances minérales valorisables, les réserves géologiques
des Gisements Amodiés sont, au 31 décembre 2010, estimées à 754.800 tonnes de minerai
de cuivre (tCu), tel qu'il apparaît à l'Annexe 3 du présent Contrat d'Amodiation. Les Annexes
1,2 et 3 font partie intégrante du présent Contrat d'Amodiation.

« Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié légal en
République Démocratique du Congo.

« LIBOR » signifie le Taux de Fixation des Intérêts pour les dépôts (/nterest Settlement Rate
for deposits) de l'Association des Banquiers Britanniques en dollars américains (USD) par
période de trois (3) mois, tel qu'affiché sur la page appropriée de l'écran Reuters à partir de
onze (11) heures, deux (2) Jours Ouvrables avant chaque échéance de paiement du loyer.
Si la page est remplacée ou si le service cesse d'être disponible, AMCK et Gécamines
(agissant raisonnablement) doivent convenir d'une autre page ou service affichant le taux
approprié. °

« MCK » a le sens qui lui est attribué au Préambule du Contrat d'Amodiation.

23
FK

« Opérations » signifie l'Exploration, le Développement, et l'Exploitation des Gisements
Amodiés et la gestion et la commercialisation des Produits.

«Partie » signifie l'Amodiataire ou l'Amodiant, ainsi que leurs successeurs autorisés et
ayants-cause.

« Permis d'Exploitation » signifie le permis d'exploitation n°528 relatif aux gisements de
Kinsevere, Tshifufia et Tshifufiamashi, collectivement connus sous le nom des gisements de

Kinsevere, ainsi que le permis d'exploitation n°539 relatif au gisement de Nambulwa, dont
l'Amodiant est le titulaire conformément au Code Minier.

« Prépaiement du Loyer» a le sens qui lui est attribué à l'Article 4Bis du Contrat
d'Amodiation.

« Produits » signifie les produits finis provenant de l'Exploitation minière, à savoir, dans un
premier temps, les concentrés cupro-cobaltifères et, par la suite, après les investissements

nécessaires, le cuivre «High Grade», le cobalt cathodique ainsi que toutes les autres
substances valorisables.

« Programme » signifie une ‘description raisonnablement détaillée des Opérations à réaliser
et des objectifs à. atteindre, pendant une période donnée, préparée par l'Amodiataire et se
rapportant à l'exploitation des Gisements Amodiés. ee

« Projet » signifie l'ensemble des activités de conception, d'Exploration, de Développement,
d'Exploitation minière et de gestion visant la mise en valeur des Gisements Amodiés, ainsi
que la commerciälisation des Produits en résultant.

«Règlement Minier » signifie le décret n° 038/2003 du 26 mars 2003 portant mesures -
d'application du Code Minier.

« Revisitation » a le sens qui lui est attribué au Préambule du Contrat d'Amodiation.

« Société Affiliée » signifie, pour toute Partie, une société ou une entité qui Contrôle
directement ou indirectement cette Partie ou est Contrôlée par cette Partie ou une société ou
une entité qui est Contrôlée par une société ou une entité Contrôlant une Partie.

Article 2 : Objet :

Le présent Contrat d'Amodiation a pour objet l'amodiation des droits miniers attachés aux

Permis d'Exploitation à l'Amodiataire à compter de la Date Originale en vertu du Contrat

d'Amodiation Original, modifié par la suite par les avenants en date du 20 décembre 2006 et

du 21 janvier 2009. Cette amodiation se poursuivra à compter de la Date d'Entrée en :
Vigueur du CCM dans les conditions stipulées au présent Contrat d'Amodiation.

Cette amodiation, consentie aux conditions définies dans le présent Contrat d'Amodiation,
comporte le droit exclusif, accordé par l'Amodiant, pour l'Amodiataire d'effectuer dans les
périmètres qui couvrent les Gisements Amodiés tous travaux d'Exploration, de
Développement et d'Exploitation des Gisements Amodiés et de disposer en toute propriété et
liberté des Produits extraits de ces Gisements, dans le respect des dispositions du Code
Minier.

Article 2B1 : Droits attachés à l’amodiation et responsabilité en tant qu’amodiataire

Gécamines reconnaît qu'AMCK est l'amodiataire enregistré au titre du Contrat d'Amodiation
et qu'elle est le détenteur légal des droits qui y sont attachés, et, de plus, Gécamines :

(a) confirme qu'elle a reçu le 26 décembre 2005 notification de l'acquisition par AMCK
auprès de MCK des droits de cette dernière au titre du Contrat d’Amodiation et

confirme qu'elle y a consenti ; et
(b) renonce à toute réclamation qu'elle pourrait avoir à l'encontre d'AMCK pour non-
respect par AMCK des formalités relatives à l'acquisition de ses droits au titre du

Contrat d'Amodiation (y compris le Contrat de Cession MCK) pour autant qu'un tel
manquement se soit produit.

Article 2B2 : Conformité au titre de l’amodiation

ne garantit qu'à la date de signature du CCM et à la Date d'Entrée en Vigueur du
CM:

() tous les loyers, primes d'amodiation, redevances ou autres droits ou toute
autre forme de paiement quel qu'il soit, dus par AMCK à Gécamines au titre du
Contrat d'Amodiation, ont été payés ; et

() il n'y a aucun manquement par AMCK à l'une de ses obligations envers
Gécamines au titre-du Contrat d'Ainodiation.

Article 2B3 : Exonération réciproque

Chaque Partie exonère; décharge et libère de manière irrévocable et inconditionnel l'autre
Partie de tout défaut, réclamation, action, demande, recours ou:demande en dommages et
intérêts, dette, restitution, action en exécution ou tout autre recours en relation avec le

Contrat d'Amodiation qu'elle pourrait avoir à l'encontre de l'autre Partie au titre du Contrat :

d'Amodiation ou de la loi et qui serait né ou viendrait à être aggravé à la date de signature du
CCM ou antérieurement à celle-ci." 4

Aucun recours, réclamation ou action ne peuvent être intentés par lune des Parties contre
l'autre Partie dès lors que l'objet de ces réclamations, recours ou actions porte sur
l'exonération, la décharge ou la libération visés dans le paragraphe précédent.

En outre, Gécamines reconnaît et s'engage irrévocablement à ce que l'audit qu'elle a
annoncé en octobre 2011 relatif aux partenariats, joint ventures et amodiations auxquels elle
est partie, y compris le Contrat d'Amodiation (l'Audit), ou toute autre procédure semblable à
l'Audit ou toute autre forme de revue portant sur l'exécution des obligations au titre du
Contrat d'Amodiation, qu'elle serait susceptible de conduire à l'avenir, ne pourra porter que
sur la période postérieure à la däte de signäture du CCM. Nonobstant ce qui précède,
Gécamines se réserve le droit de procéder à une revue limitée portant sur.la période
antérieure à la date de signature du CCM, étant entendu que la portée de cette revue devra
être limitée aux aspects énumérés ci-dessous et être achevée dans les six (6) mois de la
date de signature du CCM et, en tout état de cause au plus tard le 15 juillet 2012 :

e les chiffres de production concernant les Gisements Amodiés ;
° les chiffres de vente relatifs aux Gisements Amodiés ; et
e les termes et conditions de vente des Gisements Amodiés ;

mais, dans chaque cas, seulement dans la mesure où ces éléments ont, ou peuvent avoir,
une incidence sur le calcul du loyer exigible au titre du Contrat d'Amodiation.

Article 3 : Paiements au titre de l’'amodiation

31 Les Parties reconnaissent que l'Amodiataire a payé à l'Amodiant un pas de porte non
remboursable de vingt millions de dollars américains (20.000.000 USD).

322 En contrepartie de la.jouissance des Gisements Amodiés consentie par l'Amodiant à
l'Amodiataire, ce dernier lui payera un loyer fixé à 2,5% du Chiffre d'Affaires Brut.

: d& ?
“Article 4 : Modalités de paiement

441

AAA

4.2

(a)

(b)

(c)

Pas de porte É

Les Parties reconnaissent que l'Amodiataire a payé à l'Amodiant, préalablement à la
conclusion de l'avenant en date du 21 janvier 2009, un montant de cinq millions de
dollars américains (5.000.000 USD) au titre du pas de porte. Les Parties
reconnaissent également que, à la suite de la signature de l'avenant en date du 21
janvier 2009, l'Amodiataire a payé un montant supplémentaire de quinze millions de
dollars américains (15.000.000 USD) à l'Amodiant comme suit :

° une première tranche de dix millions de dollars américains (10.000.000 USD)
payée le 15 juillet 2009 ;

+ une seconde tranche de cinq millions de dollars américains (5.000.000 USD)
payée le 18 janvier 2010. 8 :

Paiement commercial

En contrepartie des promesses réciproques contenues dans le CCM, AMCK convient

. d'effectuer au profit de Gécamines un paiement commercial d'un montant de quinze

millions de dollars américains (15.000.000 USD), payable dans lès trois (3) Jours
Ouvrables suivant la Date d'Entrée en Vigueur du CCM. :  :

Paiement du loyer

. Délai de paiement

Le loyer est payable trimestriellement dans les quinze jours qui suivent la réception
de la facture établie par l'Amodiant.

Le loyer commence à courir à partir de la Date de Commencement de la Production
Commerciale. Avant cette date, l'Amodiataire devra réaliser un plan d'ajustement
environnemental tel que requis par le Code Minier et le Règlement Minier.

Relevés et Facturation

Les paiements dus à l'Amodiant au titre de loyers feront l'objet d'une comptabilisation
trimestrielle par l'Amodiataire accompagnée des détails pertinents. Les relevés de la
production fournis à-l'Amodiant seront présumés être faits de bonne foi et corrects, à
moins que pendant une période de 6 mois débutant à la date de réception, l'Amodiant
ne formule une objection écrite et introduise une demande auprès de l'Amodiataire en
vue d'une rectification.

L'Amodiant établira et enverra trimestriellement une facture originale du montant du
loyer dû sur la base des relevés qui lui auront été communiqués par l'Amodiataire.

Sous réserve du droit de surveillance et d'inspection des travaux de l'amodiation
prescrit par le Code Minier, l'Amodiant aura la faculté de procéder, à ses frais et
moyennant notification par écrit à l'Amodiataire, à la fin de chaque trimestre, à un
audit de la production réalisée qui lui permettra de vérifier le calcul du loyer dû.

Tous les contrôles seront réalisés par l'Amodiant pendant les heures de service aux
bureaux de l'Amodiataire où les livres et documents nécessaires devront être
conservés. Au terme d'un audit, l'Amodiant pourra formuler une objection par écrit et
demander l'ajustement des comptes tel que prévu au présent Article 4.2(b).

Paiement

« g

Ô
2
Suivant le besoin de l'Amodiant, l'Amodiataire procédera au versement du loyer dû
en USD ou en CDF en appliquant le taux de change du jour, soit (i) à la caisse de la
Trésorerie Générale de l'Amodiant, soit (ii) sur un compte bancaire dont les
coordonnées auront été préalablement communiquées par l'Amodiataire par écrit.

A la demande écrite de l'Amodiant, le paiement peut se faire en nature. Pour ce faire,
l'Amodiataire livrera à l'Amodiant durant le mois de paiement de loyer, un tonnage
des minerais et/ou des intrants industriels correspondant au loyer à payer. Le
tonnage des minerais à livrer ainsi que les caractéristiques des minerais à livrer
seront déterminés d'un commun accord dans un contrat commercial à conclure au
moment de l'opération. Toute dépense additionnelle résultant du paiement du loyer à
l'Amodiant en nature sera supportée par ce dernier.

En ce qui concerne les intrants industriels, et pour autant que les conditions fixées
par l'Amodiataire soient compétitives, la livraison se fera après l'acceptation desdites
conditions par l'Amodiant.

4.3. Les Parties conviennent que, nonobstant toute disposition à l'effet contraire y compris
les stipulations de l'Article 4.2 (c) ci-dessus et conformément à l'Article 4Bis ci-
dessous, le paiement intégral du loyer (conformément à l'Article 3.2), que ce soit en
espèce ou en nature (conformément au deuxième paragraphe de l'Article 4.2 (c)
selon le cas) ne peut être effectué tant que les Prépaiements, du Loyer ne

correspondent pas au montant de l'Avance sur Loyer d'Amodiation, augmenté des
intérêts. l }

44 Intérêts de retard

Tout montant dû en vertu du présent Contrat d'Amodiation (y compris tout montant dû
en raison de la revue limitée visée à l'Article 2B3) mais impayé à son échéance
portera intérêts au taux LIBOR majoré de quatre pour cent (4%) par an calculé sur la
base du nombre réel de jours écoulés à compter de la date à laquelle le paiement est
exigible jusqu'à la date du paiement effectif et sur la base d'une année de 360 jours.

Article 4Bis : Avance sur loyer d’amodiation

En contrepartie des promesses réciproques contenues dans le CCM, AMCK consent à
effectuer un paiement (ou à faire en sorte qu'une Société Affiliée réalise ce paiement) d'un
montant de quarante milions de dollars américains ,(40.000:000 USD) constituant un
paiement anticipé des futurs loyers dus par AMCK à Gécamines au titre du Contrat:
d'Amodiation pour l'utilisation des Gisements Amodiés (l'Avance sur Loyer d’Amodiation).
Le paiement de l'Avance sur Loyer d'Amodiation est effectué comme suit :

î. à hauteur d'un montant de douze milions cinq cent mille dollars américains
(12.500.000 USD), ce. paiement a été effectué à la date ou aux alentours de la date de
signature du CCM ; et

ü. en ce qui concerne le solde, correspondant à un montant de vingt-sept millions cinq
cent mille dollars américains (27.500.000 USD), ce paiement devra être effectué dans
les trois (3) Jours Ouvrables suivant la Date d'Entrée en Vigueur du CCM.

En contrepartie de l'Avance sur Loyer d'Amodiation, Gécamines reconnaît qu'AMCK sera
réputée avoir satisfait à son obligation de paiement, et, en conséquence, ne sera pas tenue
de payer 80% de chaque versement du loyer aux termes du Contrat d'Amodiation tant que la
totalité des loyers qui auraient été dus au titre du Contrat d'Amodiation, mais non payés en
raison de l'Avance sur Loyer d'Amodiation - soit 80% de chaque versement du loyer retenu
par AMCK (les Prépaiements du Loyer) - ne correspond pas au montant de l'Avance sur
Loyer d'Amodiation en plus des intérêts calculés au taux LIBOR majoré de quatre pour cent
(4%) par an. Ces intérêts seront calculés à chacune des dates auxquelles le paiement du
loyer d'amodiation doit être effectué (ou devrait l'être si ce n'était de l'Avance sur Loyer
d'Amodiation) aux termes du Contrat d'Amodiation, sur la base d'une année de 360 jours et

27
pour le nombre réel de jours écoulés depuis la date (incluse) de paiement du loyer
précédent, jusqu'à la date (exclue) où le calcul est effectué et en supposant que l'intérêt soit
capitalisé à chaque date de paiement du loyer. Dans le cas d'une résiliation anticipée du
Contrat d'Amodiation, excepté en cas de résiliation abusive par AMCK, le montant de
l'Avance sur Loyer d'Amodiation, y compris les intérêts susmentionnés, moins les
Prépaiements du Loyer effectués à la date de résiliation, deviendra immédiatement
remboursable par Gécamines à AMCK.

Gécamines confirme que les montants des loyers sont libres de toutes charges et qu'aucun
consentement de créanciers ou de toute autre personne ou organisation n'est requis pour les
besoins du présent Article 4Bis.

Article 4Ter : Paiement complémentaire en cas de réserves additionnelles

Les Parties reconnaissent que les dernières réserves publiées en 2010 à l'égard des
Gisements Amodiés sont celles indiquées à l'Annexe 3 du présent Contrat d'Amodiation. Les
Parties conviennent en outre que AMCK devra payer à Gécämines un montant égal à 35/tCu
USD (trente-cinq dollars américains par tonne de minerai de cuivre) sur les réserves de
cuivre supplémentaires contenues dans les Gisements Amodiés excédant celles indiquées à
l'Annexe 3 du présent Contrat d'Amodiation, telles que déterminées conformément au Code
JORC ou à des normes similaires. Tout paiement devant être effectué à Gécamines en vertu.
du: présent Article.ATer devra être fait dans les trois (3) mois de la date à laquelle ces
-réserves supplémentaires ont été annoncées publiquement. QE

Article 5 : Enregistrement du contrat d’amodiation

Les Parties conviennent que l'Amodiataire a entrepris et pourra continuer à entreprendre les
démarches requisés pour l'enregistrement et la validation auprès du Cadastre Minier de ses
droits découlant du présent Contrat d'Amodiation, conformément aux dispositions du Code
Minier (cf. les articles 177 à 181) et du Règlement Minier (cf. Titre XVII).

L'Amodiant s'engage à faciliter l'ensemble des démarches administratives pour l'instruction
cadastrale, qui seront effectuées par l'Amodiataire.

.L'Amodiant accepte de coopérer raisonnablement-avec l'Amodiataire dans le but d'assurer
l'opposabilité des droits de l'Amodiataire au titre du Contrat d'Amodiation vis-à-vis des tiers et
en particulier de façon à assurer que les droits de l'Amodiataire au titre du Contrat
d'Amodiation et en relation avec les Titres et Droits Miniers demeurent valides et enregistrés
auprès du Cadastre Minier.

Article 6 : Garanties

6.1 L'Amodiataire déclare et garantit qu'il est éligible aux droits miniers conférés par le
présent Contrat d'Amodiation, conformément au Code Minier.

6.2 A l'égard de chacun des Gisements Amodiés, l'Amodiant déclare et garantit que :

(a) _il est titulaire exclusif des Permis d'Exploitation et des droits et permis
régulièrement enregistrés sur les Gisements Amodiés et ce pendant toute la
durée du Contrat d'Amodiation;

(b) _il:a la capacité et le pouvoir de conclure et d'exécuter le présent Contrat
d'Amodiation et que toutes les autorisations requises en son sein où auprès
d'organes de tutelle dont il relève ont été obtenues ;

(c) l'Exploration, les traitements et autres opérations menées par lui ou pour son

compte ont été exécutés conformément aux règles de l'art et dans le respect
des dispositions légales applicables ;

28

L
(d) aucune menace d'annulation, de résiliation, de retrait, d’invalidation,
d'inopposabilité ou de non-respect, n'a été reçue ou n'est attendue :

(e) le travail minimum requis par les dispositions légales et qui doit être exécuté par
l'Amodiant, l'a été effectivement ;

(f) les Gisements Amodiés ne sont soumis à aucune charge, obligation ou sûreté
quelconque en faveur des tiers et ne font l'objet d'aucune procédure,
revendication ou procès qui pourrait mettre en question les droits de
l'Amodiataire sur lesdits Gisements.

“Article 7 : Obligations des parties

(@)  L'Amodiataire prend à sa.charge les ImpÊte taxes et redevances dus à l'Etat tels que
+ prévus dans le Code Minier.

(b)  L'Amodiataire s'engage à respecter les lois et règlements en matière d'amodiation.

(c)  L'Amodiataire réalisera les investissements nécessaires pour poursuivre l'Exploration
et le Développement des Gisements Amodiés ainsi que l'entretien des mines, suivant
les conditions qui satisfont au Code Minier et qui correspondent aux normes
internationalement acceptées comme-de bonnes pratiques minières.

(d)- L'Amodiataire communiquera à l'Amodiant avant l'exploitation l'étude. de faisabilité
pour lui permettre d'apprécier si toutes les conditions d'entretien et de
réinvestissement sont remplies pour le développement des Gisements Amodiés.
L'Amodiant reconnaît que cette obligation de l'Amodiataire a déjà été remplie,
l'Amodiataire ui ayant transmis en 2006 l'Etude. de Faisabilité portant sur le
développement d'une usine de Séparation en Milieu Dense (HMS) et d'un Four
Electrique à Arc pour l'ensemble des périmètres des Droits et Titres Miniers amodiés.
L'Amodiant reconnaît avoir approuvé cette étude de faisabilité.

(e) L'Amodiant et l'Amodiataire conviennent de veiller à ce que le renouvellement des
titres miniers relatifs aux Gisements Amodiés soit fait avant l'échéance de la période
de leur validité de manière à couvrir la durée du présent Contrat d'Amodiation.

(®) L'Amodiataire et l'Amodiant reconnaissent qu'ils ont une responsabilité solidaire et
indivisible vis-à-vis de l'Etat.

(g) L'Amodiataire s'engage à donner à l'Amodiant par préférence aux tiers l'opportunité de
prêter des services et de livrer des fournitures au profit du Projet pourvu que les
conditions offertes par l'Amodiant soient commercialement concurrentielles et
rencontrent les spécifications requises.

(h)  L'Amodiataire s'engage à promouvoir le développement social des communautés
environnantes, suivant un cahier des charges à adopter après concertation avec ces
communautés.

()  L'Amodiataire s'engage, à titre de principe, à recruter en priorité, à compétences et
qualifications égales, les anciens membres du personnel de l'Amodiant comme ses
employés, cadres et personnel de soutien.

* Article 8 : Clause résolutoire

Gécamines se réserve le droit, en conformité avec le Code Minier, de résilier le présent
Contrat d'Amodiation sans préjudice de réclamations en dommages et intérêts, mais

seulement dans l'hypothèse où :
= re
(a)  L'Amodiant a notifié à l'Amodiataire un manquement à une obligation visée au
: paragraphe (a) de l'Article 7 et l'Amodiataire n'a pas remédié audit manquement dans
les dix (10) jours qui suivent cette notification ; ou

(b) L'Amodiant a notifié à l'Amodiataire un manquement significatif à une obligation
importante visée aux paragraphes (b) à (i) de l'Article 7 et l'Amodiataire n'a pas :

() remédié audit manquement dans les trente (30) jours qui suivent la
notification ; ou

(i) n'a pas commencé à y remédier dans ledit délai de trente (30) jours, étant
entendu, dans cette hypothèse, que l'Amodiataire devra continuer à faire tout
effort raisonnable et devra prendre toute mesure appropriée afin de remédier à
ce manquement après ladite période de trente (30) jours.

Article 9 : Droit de visite

Moyennant préavis donné à l'Amodiataire, l'Amodiant aura, pendant toute la durée du
présent Contrat d'Amodiation, un droit de surveillance et d'inspection des travaux de
l'Amodiataire effectués sur le site des Gisements Amodiés. L'Amodiant peut, pour les

besoins de l'évaluation, prélever des échantillons des minerais se trouvant sur les Gisements
Amodiés. : £ ;

ILest cependant bien entendu que ni l'Amodiant ni ses agents dûment mandatés n'ont aucun
droit de déplacer les minerais sans l'accord de l'Amodiataire.

L'Amodiant et l'Amodiataire conviennent, en outre, d'instituer‘un Comité Consultatif composé
de six Membres dont trois seront proposés par l'Amodiant et trois par l'Amodiataire. Chaque
Partie désignera parmi ses membres un Secrétaire Exécutif qui aura le pouvoir de convoquer

et de présider les réunions du Comité Consultatif conformément aux dispositions du présent
article.

Les réunions du Comité Consultatif seront présidées alternativement par l'Amodiataire et par:
l'Amodiant.

Le Comité Consultatif sera chargé de suivre l'avancement des opérations de Développement
et d'Exploitation du Projet. É

L'Amodiataire s'engage à communiquer aux Membres du Comité Consultatif, sur une base
.mensuelle, les situations de gestion et les rapports techniques susceptibles de leur permettre
de remplir leur mandat.

Le Comité Consultatif aura pour mission de conseiller le Conseil de Gérance de
l'Amodiataire sur les approches, actions, programmes, systèmes et procédures nécessaires
ou utiles pour réaliser efficacement les Opérations et maximiser la profitabilité de
l'exploitation et pour assurer l'exécution appropriée du Contrat d'Amodiation.

Le Comité Consultatif se réunira sur convocation de l'un de ses secrétaires exécutifs. 11 se
réunira au moins deux fois par an, à des intervalles semestriels afin d'examiner les rapports
techniques et de gestion, les Programmes, ainsi que tous autres documents ou informations
fournis par le Conseil de Gérance de l'Amodiataire concernant les Opérations, sans toutefois
interférer dans la gestion de la société.

L'Amodiant et l'Amodiataire conviennent d'intégrer un représentant de l'Amodiant dans

l'équipe de direction chargée de la gestion quotidienne de l'Amodiataire dont les fonctions
seront déterminées par ce dernier.

' NV
Article 10 : Cession

Aucune Partie ne pourra céder ses droits et obligations aux termes du présent Contrat
d'Amodiation sans le consentement préalable et écrit de l'autre Partie. Toutefois, une Partie
pourra, moyennant notification préalable écrite à l'autre Partie, librement céder le présent
Contrat d'Amodiation à une Société Affliée à condition que la Partie cédante reste

solidairement tenue avec sa Société Affiliée des obligations découlant du présent Contrat
d'Amodiation.

L'agrément de Gécamines sera requis en cas de vente ou d'achat de parts, titres ou de
participation dans le capital de l'Amodiataire, ou d’une Société Affiliée, à condition qu'une
telle vente où un tel achat entraîne, directement ou indirectement, un changement de
Contrôle ultime de l'Amodiataire (défini ci-après dans le cadre de l'Article 10 comme la
Transaction Envisagée). Ce droit d'agrément est accordé dans le seul et unique but de
déterminer si la Transaction Envisagée résulte ou peut raisonnablement résulter en un
impact. significatif défavorable sur les capacités financières et techniques de l'Amodiataire
affectant la poursuite des Opérations ou résulte ou peut raisonnablement résulter en un
impact significatif défavorable sur les activités de Gécamines. Gécaïines s'engage à mener
cette détermination de manière raisonnable et de bonne foi.

A cette fin, Gécamines devra répondre dans un délai de vingt (20) jours de la notification de
la Transaction Envisagée accompagnée de tous les documents pertinents: justifiant les
Capacités techniques et financières de l'entité acquérant lesdites. parts ou participations dans
le capital de l'Amodiatairè ou sa Société Affiliée (lAcquéreur). Ce délai de réponse sera :
étendu de vingt (20) jours supplémentaires, pour une période totale maximale de quarante
(40) jours (mais dans tous les cas calculée à partir de la délivrance de la notification

‘ mentionnée ci-dessus), dans l'hypothèse où Gécamines demande à recevoir . des
informations supplémentaires, étant entendu que ces informations demandées devront être
(i) raisonnables, (ii) non-confidentielles et (ii) capables d’être rapidement. accessibles par
l'Amodiataire ou déjà publiquement disponibles.

L'agrément de Gécamines ne doit pas être refusé de façon déraisonnable et tout refus doit
être fondé exclusivement sur le fait que la Transaction Envisagée résulte où pourrait
raisonnablement résulter en un impact significatif défavorable sur les capacités financières

ou techniques de l'Amodiataire affectant la poursuite des Opérations ou a ou pourrait avoir

un impact significatif défavorable sur les activités de Gécamines. Dans le cas où Gécamines
refuserait de donner son consentement, les raisons de ce refus devront être justifiées par :
écrit. “

À défaut de réponse dans le délai susmentionné, le consentement de Gécamines concernant
la Transaction Envisagée sera réputé acquis.

Plus particulièrement, mais sans limiter la généralité de ce qui précède et sans préjudice des
stipulations ci-dessus, sauf s’il est raisonnablement déterminé que la Transaction Envisagée
résulte ou pourrait raisonnablement résulter en un impact significatif défavorable sur les
capacités financières et techniques de l'Amodiataire affectant la poursuite des Opérations,
ou résulte ou pourrait raisonnablement résulter en un impact significatif défavorable sur les
activités de Gécamines, aucune Transaction Envisagée, fusion ou restructuration ne peut
permettre à l'Amodiant de prétendre que l'Amodiataire n'a pas respecté une condition du
Contrat d'Amodiation ou autrement résilier l'Amodiation ou chercher à modifier certaines de
ses dispositions.

En cas de refus par Gécamines de donner son agrément, l'Amodiataire peut demander la
nomination d'un expert indépendant (l'Expert Indépendant) en charge de déterminer
l'existence d'un impact significatif défavorable découlant de la Transaction Envisagée sur (0)
les capacités financières et techniques de l'Amodiataire affectant la poursuite des
Opérations, ou (ii) les activités de Gécamines. :

É 4
Dans un délai de sept (7) jours suivant la demande par l'Amodiataire de nommer un Expert
Indépendant, les Parties choisiront conjointement un expert indépendant parmi les sociétés
de consultants ou les experts en matière minière reconnus au niveau international. Dans
l'hypothèse où les Parties ne s'accordent pas sur l'identité de l'Expert Indépendant, celui-ci
sera désigné dans les sept (7) jours par le Centre International d'Expertise selon les
dispositions concernant la nomination d'experts en vertu du Règlement d'Expertise de la
Chambre de Commerce Internationale (CCI) ou toute organisation à laquelle la CCI aurait
transféré ses activités, parmi les sociétés de consultants indépendantes ou les experts
indépendants dont la réputation est internationalement reconnue. Le fait que l'Expert
Indépendant proposé ait travaillé pour une des Parties n'empêchera pas l'Expert
Indépendant d'être sélectionné. Cependant, chacune des Parties sera tenue de dévoiler à
l'autre le fait qu'elle aurait retenu les services de l'Expert Indépendant en question au cours
des trois (3) années précédant sa désignation.

Les Parties ont le droit de présenter des observations écrites à l'Expert Indépendant, mais
l'Expert Indépendant déterminera seul la procédure à suivre dans le cadre de sa mission.

Jusqu'à la décision de l'Expert Indépendant, les.Parties fourniront à l'Expert Indépendant la
documentation pertinente relative aux capacités techniques et financières de l'Acquéreur et
toute autre information qui peut raisonnablement être exigée par l'Expert Indépendant dans

. le cadre de sa mission (y compris, pars souci de clarté, dans le but d'évaluer l'impact sur les
activités de Gécamines). :

L'Expert Indépendant informera les Parties de sa décision dans les trente (30) jours suivant
sa saisine. Sauf en cas d'erreur manifeste, la décision de l'Expert Indépendant sera
définitive, liera les Parties et ne sera pas contestable sous aucun motif.

Les frais et honoraires de l'Expert Indépendant seront entièrement à la charge de
l'Amodiataire. Ë

Article 11 : Sous-location

L'Amodiataire s’interdit, pendant toute la durée du Présent Contrat d'Amodiation, de sous-
louer les Gisements Amodiés.

Article 12 : Avenant

Le présent Contrat d'Amoëiation ne pourra être modifié que par voie d'avenant écrit et signé
par l'Amodiataire et l'Amodiant.

Article 13 : Notification

-Toutes notifications, requêtes, demandes et/ou autres communications se rapportant au
présent Contrat d'Amodiation se feront par écrit et seront censées avoir été faites lorsqu'elles
ont été envoyées à une des Parties, (i) par lettre recommandée ou par porteur avec accusé
de réception, (ii) par courrier électronique ou (ii) par fax aux adresses suivantes :

Pour l’'Amodiant : LA GENERALE DES CARRIERES ET DES MINES
A l'attention de Monsieur l'Administrateur-Délégué Général
419, boulevard Kamanyola
B.P. 450 - LUBUMBASHI
République Démocratique du Congo
Fax: +243 2341041
Email : adg@gecamines.cd

: IP
Pour l’Amodiataire : AMCK MINING SPRL

; A l'attention du Conseil de Gérance
7409 avenue de la Révolution
LUBUMBASHI
République Démocratique du Congo
Fax: +61 8 9201 0125
Email : charlesk@anvilmining.com

stuartm@anvilmining.com

Les notifications et/ou autres communications seront valables et seront réputées avoir été
effectuées (i) en cas de remise du courrier recommandé par la poste où par porteur, à la
date de la remise si celle-ci est opérée pendant les heures normales de service ou, sinon, le
Jour Ouvrable suivant le jour de la remise ; (ii) en cas de communication électronique, le
Jour Ouvrable suivant la date de la réception de la communication électronique ; (iii) en cas
d'expédition par fax, le Jour Ouvrable suivant le date du fax.

© Tout changement d'adresse sera notifié par écrit à l'autre Partie au moins 15 (quinze) jours
avant son effectivité.

Article 14 : Règlement de différends et droit applicable

Le présent Contrat est régi par le droit de la Répholque Ésmarique du Congo, quant àsa
validité, son interprétation et son exécution.

En cas de litige ou de différend entre Parties né du Contrat d'Amodiation ou en relation avec

«celui-ci ou ayant trait à la violation de celui-ci, les Parties concernées s'engagent, avant
d'instituer toute procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir
à un règlement à l'amiable.

A cet effet, les Parties: concernées (agissant par l'intermédiaire d'un représentant dûment
habilité à cet effet) se rencontreront dans les 15 (quinze) jours de l'invitation à une telle
rencontre adressée par une lettre recommandée par la Partie la plus diligente à l'autre Partie
concernée. Si cette réunion n'a pas lieu dans ce délai ou si le litige ou différend ne fait pas
l'objet d'un règlement écrit par toutes les Parties concernées dans les quinze (15) j jours de la
réunion, toute Partie peut le soumettre à l'arbitrage.

Tous.les différends où litiges découlant du Contrat d'Amodiation ou en relation avec celui-ci
seront tranchés suivant le règlement d'arbitrage de la Chambre du Commerce International
de Paris siégeant à Genève en Suisse par un ou plusieurs arbitres nommés conformément à
ce règlement et statuant selon le droit congolais.

Article 15 : Responsabilités
15.1. Responsabilité de l’Amodiataire

Depuis la Date Originale et pendant toute la durée de l'amodiation, l'Amodiataire
couvrira sa responsabilité civile vis-à-vis des tiers selon la loi en vigueur en
République Démocratique du Congo en informant l'Amodiant.

Sans préjudice aux dispositions de l'article 181 du Code Minier, l'Amodiataire ne sera
responsable pour aucun dommage à l'environnement ou tout autre dommage subi
par les Gisements Amodiés, dommages causés par les opérations de l'Amodiant ou
de ses prédécesseurs, antérieures ou encore de tout autre tiers avant la Date
Originale.

33
15.2. Responsabilité de l’Amodiant

, L'Amodiant est seul et unique responsable de tous les impôts, taxes, frais de

détention et tous autres droits et charges concernant les Gisements Amodiés, qui
sont exigibles avant la Date Originale.

Article 16 : Force majeure
Tous les cas de force majeure seront appréciés conformément au droit commun.

Dans l'hypothèse de la survenance d'un cas de force majeure tel que faits exceptionnels de
la nature, guerre, rebellions, faits du prince, troubles civils, pillage, lock-out, grève, embargo,
incendie des installations ou toute autre cause imprévisible, irrésistible et hors du contrôle
d'une des Parties qui empêcherait cette dernière de remplir ses obligations, elle dénoncera
par écrit le plus rapidement possible, et de toute façon avant quinze (15) jours à partir de la
connaissance de l'événement de force majeure, la‘situation auprès de l'autre Partie,
indiquant avec précision les événements constitutifs selon elle d'une force majeure ainsi qui
la durée estimative de la suspension du présent Contrat d'Amodiation.

Dans l'hypothèse où le cas de-force majeure perdurerait au-delà de 6 (six) mois, les deux
Parties se réuniront pour analyser la situation et envisager l'éventualité de la résiliation du
présent Contrat d'Amodiation s’il n'est arrivé à son terme et ceci, sans aucun devoir ni

obligation de part et d'autre à l'exception de ceux existant auparavant et non affectés par la
survenance de la force majeure.

La durée du présent Contrat d'Amodiation sera prorogée de la même durée que l'événement
de force majeure. ‘

Article 17 : Clause d'équité

17.4 Aux cas où des événements non prévus et imprévisibles par les Parties dans
l'exécution ou la mise en application des termes et conditions du Contrat

* d'Amodiation entraîneraient la rupture de l'équilibre économique ou une situation de
non-profitabilité pour l'une ou l'autre. des Parties, l'Amodiataire. et l'Amodiant
prendront acte des motifs et circonstances relatifs aux événements survenus, dans

un délai de 15 (quinze) jours, après notification par la Partie invoquant la clause
d'Equité. 4

Les Parties se consulteront pour résoudre les difficultés de manière équitable.

Les Parties vérifieront si les raisons pour lesquelles la Clause d'Equité est invoquée
sont valables et discuteront de leur importance et implications dans le Projet.

17.2 En cas de litige sur les motifs d'équité invoqués ou sur la manière de les résoudre,
les Parties s'en rapporteront aux dispositions de l’article 14 du Contrat d'Amodiation.

17.3 Par souci de clarté, les Parties reconnaissent qu'un changement direct ou indirect de
Contrôle ultime de l'Amodiataire (tel que décrit à l'Article 10 du Contrat d'Amodiation)
est insuffisant pour requérir l'application des stipulations du présent Article 17.

Article 18 : Résiliation

Au cas où une des Parties ne remplirait pas une quelconque de ses obligations aux termes
du présent Contrat d'Amodiation, l'autre Partie la mettrait en demeure de pallier à la
défaillance. Sans préjudice de l'Article 8 ci-dessus, la résiliation du présent Contrat
d'Amodiation n'interviendra qu'après mise en demeure non suivie de la résolution de la
.… défaillance alléguée dans le délai prescrit. Le délai de mise en demeure est douze (12) mois.

34
“Article 19 : Dispositions diverses
19.1 ‘Droit de préemption

L'Amodiataire a un droit de préemption au cas où, pendant la durée du présent
Contrat d'Amodiation ou de sa prorogation, l'Amodiant déciderait de vendre les
Gisements Amodiés ou de les mettre en joint venture.

A la demande de l'Amodiataire, l'Amodiant peut à sa discrétion lui céder à titre
onéreux les Gisements Amodiés.

19.2 Coopération

ra Le présent Accord ne crée pas un partenariat entre les Parties. Aucune Partie ne

" pourra en aucune façon agir au nom ou assumer des obligations. ou responsabilités
quelconques de l'autre Partie, sauf. disposition contraire dans le présent Contrat
d'Amodiation. Les Parties s'engagent, en tout temps, à accomplir tous les actes, à
exécuter toutes les actions et à prendre toutes les mesures qui sont nécessaires ou
utiles à l'exécution ou au maintien des termes, conditions et esprit du présent Contrat
d'Amodiation.

19.3 Dispositions Autonomes

En cas d'invalidité ou d'inapplicabilité d'une disposition quelconque du présent
: Contrat d'Amodiation, cette disposition sera considérée comme ne faisant pas partie

du présent Contrat d'Amodiation et pareille invalidité ou inapplicabilité ne pourra en

aucune manière affecter les autres dispositions du présent Contrat d'Amodiation.

19.4 Exhaustivité du Contrat d'Amodiation

Les Parties conviennent, qu'à compter de la Date d'Entrée en Vigueur du CCM, le
présent Contrat d'Amodiation constituera l'unique accord faisant foi entre les Parties
en ce qui concerne l'amodiation des Gisements Amodiés..

* Article 20 : Entrée en vigueur et durée

Le présent Contrat d'Amodiation entre en vigueur à la Date d'Entrée en Vigueur du CCM,
étant entendu que si le présent Contrat d'Amodiation, tel que consolidé, entre en vigueur
conformément à l'Article 12.4 du CCM, alors les Parties devront considérer et appliquer le
présent Contrat d'Amodiation comme si son Article 4Bis était amendé de façon à ce que
l'obligation d'AMCK de payer l'Avance sur Loyer soit limitée à la- somme de douze millions
cinq cent mille dollars américains (12.500.000 USD). Pour plus de clarté, en cas d'entrée en
vigueur du CCM conformément à son Article 12.4, AMCK n'aura aucune obligation de payer
le montant visé à l'Article 4Bis (ii). La durée de l'amodiation de chaque Permis d'Exploitation
faisant l'objet du Contrat d'Amodiation sera égale au terme non échu de ce Permis
d'Exploitation, actuellement fixée au 3 avril 2024. Cette durée sera alors prorogée
automatiquement pour une nouvelle période de 15 ans. Les prorogations ultérieures seront
convenues de commun accord entre Parties.

| EL
Signé à le ___ février 2012,

En trois (3) exemplaires originaux.

POUR LA GENERALE DES CARRIERES ET DES MINES

Monsieur Albert YUMA Monsieur Ahmed KALEJ
Président du Conseil d'Administration : Administrateur-Directeur
” Général É ‘

POUR AMCK MINING SPRL

CN

Monsieur Darrÿll CASTLE
Gérant

36

42
Annexe 2
Déclaration des Réserves et des Resources d'Anvil au titre des Gisements
Amodiés au 31 décembre 2010 publiée en 2010

Kinsevere Mineral Reserves and Resources 2010
At December 31, 2010

. = + Contained TCu
Tonnes - Grade Grade or ASCU
Classification Category {milion tonnes) Cu (x) ASCu (%}*_ (thousand tonnes)
MINERAL RESERVES*
Kinsevere Oxide Mineral Reserve
Tshifufia, Tehfufamashi 8 à à
Kinsevere HI Pits Proven and Probable 2313 397.322 7321 ASCu
Stockpiles Probable * 2.66 1.92 161 42,7 ASCu
“Total Pits and Stockpies + . Proven and Probabie 24.79 375 3.04 7548 ASCu
MINERAL RESOURCES? > * L

Kinsevere Oxide Mineral Resource
Tshifufa, Tshifufiamashi &

Kinsevere Hi oxide deposits Measured and indicated 28.96 360 285 824.8 ASCu
Kinsevere Sulphide Mineral Resource à ; È

“Tshifufa and Tshifufamashi .

sulphide deposits Measured and indicated 1186 267 1.09 317.0 TCu

Total oxide and sufphide daposits Measured and indicated ©4082 3.33 2.34 1.359.5 TCu

otal oxide and sulphide deposits inferred 13.45 2.62 288 352.8 TCu
eee ei Tech! apart hs been chged on the SEDAR we a: Marc 2010 ae mr 2er com The sb este.
3. The Mines

os ben sata pat in us ati Ca Root fin tn Médoc re
Be CT BC Cat VOD dre quais se ge er naar reg el 43-101» Cards Daioure lo Flo ae Tee
Proven arctProhale Mine Pestrves 1e vo de FAR Grhy are cord man the Mesure and ncated He Frot De Mer
bon à cxpper pres ol F1 JE Ca ane an mexratea mag he HreraiPasere este nas pre
A 22 Core and isoces Pa Li, me à Quoi Persan carre th 18 4101
Te Me fase estra a an ur on ed D Ca Ordre Py Le la the Mina Peso estate fr Care HA

we ad er D aparon ol Car Fabay 8 CEA CF Eat M cercleruere mue a De AL Char say v are 0 tre AGE
Pa a Ro Sani QG ce ne oi np Peu Hassan rrhadrg tre abat of certes relance mers lee
Sais and rs À Of ace US Tu Be el Bent que ar Bip Mines eue Mess Cy dar are Quad
Pertons a sersrdsnee man NI 3-10,

3 Sr Cp A à er A Se Cap Cu ere 0 mb nd cp él 4 Better
svég

Pate Me ét etre nd ous eme en fur aa ft Form A la SEA 4 non A 31,207 À

37
